Exhibit 10.1

EXECUTION COPY










AMENDED AND RESTATED CREDIT AGREEMENT


dated as of June 21, 2005

among




BIO-RAD LABORATORIES, INC.,




THE LENDERS,


JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

WELLS FARGO BANK, N.A.

and

UNION BANK OF CALIFORNIA, N.A.,

as Syndication Agents,

and

ABN AMRO BANK N.V.

and

BNP PARIBAS,

as Documentation Agents







___________________________________________________________________________




J.P. MORGAN SECURITIES INC.,




Lead Arranger and Sole Book Runner

___________________________________________________________________________















  

TABLE OF CONTENTS

     

Page

    

ARTICLE I

 

DEFINITIONS………………………………………………………

1 

    

ARTICLE II

 

THE CREDITS………………………………………………………

19 

    

2.1

 

Revolving Loans………………………………………......................

19 

2.2.

 

Repayment……………………………………………………………

20 

2.3.

 

Ratable Loans; Types of Advances…………………………………..

20 

2.4.

 

Letters of Credit……………………………………………………...

20 

  

2.4.1.  Letter of Credit Facility/Determination of Issuing Lender…...

20 

  

2.4.2.  Letter of Credit Participation………………………………….

21 

  

2.4.3.  Reimbursement Obligation…………………………………...

22 

  

2.4.4.  Cash Collateral………………………………………………..

22 

  

2.4.5.  Letter of Credit Fees…………………………………………..

22 

  

2.4.6.  Indemnification; Exoneration…………………………………

23 

  

2.4.7.  Transitional Letter of Credit Provisions………………………

24 

2.5.

 

Swing Line Loans

24 

  

2.5.1.  Amount of Swing Line Loans………………………………...

24 

  

2.5.2.  Borrowing Notice……………………………………………..

24 

  

2.5.3.  Making of Swing Line Loans…………………………………

24 

  

2.5.4.  Repayment of Swing Line Loans……………………………..

25 

2.6.

 

Commitment Fee; Reductions/Increase in Aggregate Commitment ..

25 

2.7.

 

Minimum Amount of  Each Advance................................................

28 

2.8.

 

Optional/Mandatory Pre-payments………………………………….

28 

2.9.

 

Method of Selecting Types and Interest Periods for New Advances..

29 

2.10.

 

Conversion and Continuation of Outstanding Advances....................

29 

2.11

 

Changes in Interest Rate, etc
..............................................................

30 

2.12.

 

Rates Applicable After Default………………………………………

30 

2.13.

 

Method of
Payment..............................................................................

31 

2.14.

 

Noteless Agreement; Evidence of Indebtedness..................................

31 

2.15.

 

Telephonic Notices
..............................................................................

32 

2.16.

 

Interest Payment Dates; Interest and Fee
Basis...................................

32 

2.17.

 

Notification of Advances, Interest Rates, Prepayments and

Commitment Reductions/Increases…………………………………..




33 

2.18.

 

Lending Installations
...........................................................................

33 

2.19.

 

Non-Receipt of Funds by the Agent
..................................................

33 

2.20.

 

Replacement of
Lender........................................................................

33 

2.21.

 

Market
Disruption................................................................................

34 

2.22.

 

Judgment
Currency.............................................................................

34 

    

ARTICLE III

 

YIELD PROTECTION; TAXES…………………………………….

35 

    

3.1.

 

Yield
Protection...................................................................................

35 

3.2.

 

Changes in Capital Adequacy Regulations......

36 

3.3.

 

Availability of Types of Advances
......................................................

36 

    

CH1 3228150v.11

 

i

 















3.4.

 

Funding Indemnification……………………………………………..

36 

3.5.

 

Taxes………………………………………………………………….

36 

3.6.

 

Lender Statements; Survival of Indemnity…………………………...

39 

ARTICLE IV.

 

CONDIITIONS PRECEDENT…………………………………….

39 

4.1

 

Initial Advance……………………………………………………….

39 

4.2

 

Each Advance and Letter of Credit…………………………………..

40 

    

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES………………………

40 

    

5.1.

 

Existence and Standing……………………………………………….

40 

5.2.

 

Authorization and Validity…………………………………………...

40 

5.3.

 

No Conflict; Government Consent…………………………………..

41 

5.4.

 

Financial Statements…………………………………………………

41 

5.5.

 

Material Adverse Change……………………………………………

41 

5.6.

 

Taxes…………………………………………………………………

41 

5.7.

 

Litigation and Contingent Obligations……………………………….

42 

5.8.

 

Subsidiaries…………………………………………………………..

42 

5.9.

 

ERISA………………………………………………………………..

42 

5.10.

 

Accuracy of Information……………………………………………..

42 

5.11.

 

Regulation U…………………………………………………………

42 

5.12.

 

Material Agreements…………………………………………………

43 

5.13.

 

Compliance With Laws………………………………………………

43 

5.14.

 

Ownership of Properties……………………………………………..

43 

5.15.

 

Plan Assets; Prohibited Transactions………………………………...

43 

5.16.

 

Environmental Matters……………………………………………….

43 

5.17.

 

Investment Company Act…………………………………………….

44 

5.18.

 

Public Utility Holding Company Act………………………………...

44 

5.19.

 

[Reserved]…………………………………………………………….

44 

5.20.

 

Subordinated Indebtedness…………………………………………...

44 

5.21.

 

Post-Retirement Benefits……………………………………………..

44 

5.22.

 

Insurance……………………………………………………………...

44 

5.23.

 

Reportable Transaction……………………………………………….

44 

    

ARTICLE VI

 

COVENANTS……………………………………………………….

44 

    

6.1.

 

Financial Reporting………………………………………………….

45 

6.2.

 

Use of Proceeds………………………………………………………

47 

6.3.

 

Notice of Default……………………………………………………..

47 

6.4.

 

Conduct of Business………………………………………………….

47 

6.5.

 

Taxes…………………………………………………………………

47 

6.6.

 

Insurance; Insurance and Condemnation Proceeds………………….

47 

6.7.

 

Compliance with Laws………………………………………………

48 

6.8.

 

Maintenance of  Properties…………………………………………..

48 

6.9.

 

Inspection…………………………………………………………….

48 

6.10.

 

Dividends…………………………………………………………….

48 

6.11.

 

Indebtedness………………………………………………………….

49 

6.12.

 

Merger………………………………………………………………...

50 

6.13.

 

Sale of Assets…………………………………………………………

50 

    

CH1 3228150v.11

 

ii

 















6.14.

 

Investments and Acquisitions………………………………………

51 

6.15.

 

Liens………………………………………………………………….

52 

6.16.

 

[Reserved]…………………………………………………………….

53 

6.17.

 

Limitation on Negative Pledge Clauses and Payment Restrictions Affecting
Subsidiaries……………………………………………….




53 

6.18.

 

[Reserved]…………………………………………………………….

55 

6.19

 

Affiliates……………………………………………………………...

55 

6.20.

 

Unfunded Liabilities………………………………………………….

55 

6.21.

 

Subordinated Indebtedness……………………….…………………..

55 

6.22.

 

[Reserved]……………………………………………………………

55 

6.23.

 

Sale and Leaseback Transactions…………………………………….

55 

6.24.

 

Contingent Obligations……………………………………………….

55 

6.25.

 

Financial Contracts…………………………………………………...

56 

6.26

 

Financial Covenants………………………………………………….

56 

  

6.26.1.  Interest Coverage Ratio……………………………………...

56 

  

6.26.2.  Leverage Ratio……………………………………………….

56 

  

6.26.3.  Minimum Net Worth………………………………………...

56 

  

6.26.4.  Pro Forma Calculation………………………………………

56 

6.27.

 

Fiscal Year……………………………………………………………

57 

6.28.

 

Guarantors; Pledges of Equity Interests of Foreign Subsidiaries…….

57 

    

ARTICLE VII

 

DEFAULTS………………………………………………………….

57 

    

7.1.

 

Breach of Representation or Warranty………………………………

57 

7.2.

 

Nonpayment………………………………………………………….

58 

7.3.

 

Breach of Certain Covenants…………………………………………

58 

7.4.

 

Other Defaults………………………………………………………..

58 

7.5.

 

Defaults as to Other Indebtedness……………………………………

58 

7.6.

 

Voluntary Bankruptcy………………………………………………..

58 

7.7.

 

Involuntary Bankruptcy………………………………………………

59 

7.8.

 

Attachments…………………………………………………………..

59 

7.9.

 

Judgments……………………………………………………………

59 

7.10.

 

ERISA; Withdrawal Liability………………………………………..

59 

7.11.

 

ERISA; Plan Reorganization/Termination…………………………..

59 

7.12.

 

Change in Control……………………………………………………

60 

7.13.

 

Collateral Documents………………………………………………..

60 

7.14.

 

Guaranty……………………………………………………………..

60 

    

ARTICLE VIII.

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

60 

    

8.1.

 

Acceleration…………………………………………………………..

60 

8.2.

 

Amendments………………………………………………………….

60 

8.3.

 

Preservation of Rights………………………………………………..

61 

    

ARTICLE IX

 

GENERAL PROVISIONS…………………………………………..

62 

    

9.1.

 

Survival of Representations………………………………………….

62 

9.2.

 

Governmental Regulation…………………………………………....

62 

9.3.

 

Headings……………………………………………………………..

62 

9.4.

 

Entire Agreement…………………………………………………….

62 

    

CH1 3228150v.11

 

iii

 















9.5.

 

Several Obligations; Benefits of this Agreement…………………….

62 

9.6.

 

Expenses; Indemnification…………………………………………...

62 

9.7.

 

Numbers of Documents………………………………………………

63

9.8.

 

Accounting……………………………………………………………

63

9.9.

 

Severability of Provisions……………………………………….……

63

9.10.

 

Nonliability of Lenders……………………………………………….

63

9.11.

 

Confidentiality………………………………………………………..

64

9.12.

 

Disclosure…………………………………………………………….

64

9.13.

 

Performance of Obligations………………………………………….

64

9.14.

 

Non-Reliance…………………………………………………………

65

9.15.

 

USA Patriot Act………………………………………………………

65

    

ARTCILE X

 

THE AGENT…………………………………………………………

65

    

10.1.

 

Appointment; Nature of Relationship………………………………...

65

10.2.

 

Powers………………………………………………………………..

66

10.3

 

General Immunity……………………………………………………

66

10.4

 

No Responsibility for Loans, Recitals, etc…………………………..

66

10.5

 

Action on Instructions of Lenders……………………………………

66

10.6.

 

Employment of Agents and Counsel…………………………………

67

10.7.

 

Reliance on Documents; Counsel……………………………………

67

10.8.

 

Agent’s Reimbursement and Indemnification……………………….

67

10.9.

 

Notice of Default…………………………………………………….

67

10.10.

 

Rights as a Lender……………………………………………………

68

10.11.

 

Lender Credit Decision………………………………………………

68

10.12.

 

Successor Agent……………………………………………………..

68

10.13.

 

Agent’s Fee………………………………………………………….

69

10.14.

 

Delegation to Affiliates…………………………………………… ..

69

10.15.

 

Execution of Collateral Documents…………………………………

69

10.16.

 

Collateral Releases…………………………………………………..

69

10.17.

 

Co-Agents, etc……………………………………………………….

69

    

ARTICLE XI

 

SETOFF; RATABLE PAYMENTS

69

    

11.1

 

Setoff…………………………………………………………………

69

11.2.

 

Ratable Payments……………………………………………………

69

11.3.

 

Application of Payments…………………………………………….

70

11.4.

 

Relations Among Lenders……………………………………………

71

    

ARTCILE XII

 

BENEFIT OF AGREEMENT; ASSIGNMENTS;PARTICIPATIONS……

71

    

12.1.

 

Successors and Assigns………………………………………………

71

12.2.

 

Participants…………………………………………………………...

72

  

12.2.1.  Permitted Participants; Effect………………………………..

72

  

12.2.2.  Voting Rights……………………………………………… ..

72

  

12.2.3.  Benefit of Setoff……………………………………………..

72

12.3.

 

Assignments…………………………………………………………

72

  

12.3.1.  Permitted Assignments………………………………………

73

  

12.3.2.  Effect; Effective Date………………………………………..

73

12.4.

 

Dissemination of Information………………………………………..

73

    

CH1 3228150v.11

 

iv

 















12.5.

 

Tax Treatment………………………………………………………..

74 

    

ARTICLE XIII

 

NOTICES…………………………………………………………….

74 

    

13.1.

 

Notices……………………………………………………………….

74 

13.2.

 

Change of Address…………………………………………………..

74 

    

ARTCILE XIV

 

COUNTERPARTS…………………………………………………..

74 

    

ARTICLE XV

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
TRIAL…………………………………………………….




74 

    

15.1.

 

CHOICE OF LAW…………………………………………………...

74 

15.2.

 

CONSENT TO JURISDICTION…………………………………….

75 

15.3.

 

WAIVER OF JURY TRIAL…………………………………………

75 

    

ARTICLE XVI

 

NO NOVATION OF EXISTING CREDIT AGREEMENT; WAIVER

75 

    

16.1.

 

No Novation………………………………………………………….

75 

16.2.

 

Waiver……………………………………………………………….

76 

         

EXHIBITS

        

Exhibit A

-

Compliance Certificate

 

Exhibit B

-

Assignment and Acceptance

 

Exhibit C-1

-

Revolving Loan Note

 

Exhibit C-2

-

Swing Line Loan Note

 

Exhibit D

-

Commitment and Acceptance

      

SCHEDULES

        

Pricing Schedule

  

Schedule 2.4

-

Existing Letter of Credit

 

Schedule 4.1

-

List of Closing Documents

 

Schedule 5.7

-

Litigation

 

Schedule 5.8

-

Subsidiaries

 

Schedule 5.22

-

Insurance

 

Schedule 6.11

-

Indebtedness

 

Schedule 6.14

-

Investments

 

Schedule 6.15

-

Liens

           

CH1 3228150v.11

 

v

 














AMENDED AND RESTATED CREDIT AGREEMENT

This Agreement, dated as of June 21, 2005, is among Bio-Rad Laboratories, Inc.,
the Lenders, JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA,
(Main Office Chicago)), as Administrative Agent,  Wells Fargo Bank, N.A. and
Union Bank of California, N.A., as Syndication Agents, and ABN AMRO Bank N.V.
and BNP Paribas, as Documentation Agents.

PRELIMINARY STATEMENTS




WHEREAS, the Lenders previously agreed to extend credit from time to time to the
Borrower pursuant to the Credit Agreement dated as of September 9, 2003 (as
amended prior to the date hereof, the “Existing Credit Agreement”) by and among
the Borrower, the Lenders and the Administrative Agent; and




WHEREAS, the Borrower wishes to amend and restate the Existing Credit Agreement
in its entirety, and the Lenders and the Agent are willing to amend and restate
the Existing Agreement in its entirety pursuant to the terms hereof;




NOW THEREFORE, in consideration of the foregoing and of the mutual agreements
herein contained, the parties hereto agree as follows:




ARTICLE I
DEFINITIONS

As used in this Agreement:

“Acquired Indebtedness” means Indebtedness of any Person existing at the time
such Person becomes a Subsidiary or is merged or consolidated into the Borrower
or one of its Subsidiaries.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership  interests of a partnership or limited
liability company.

“Advance” means a borrowing hereunder, (i) made by some or all of the Lenders on
the same Borrowing Date, or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurocurrency Loans, in the same Agreed Currency





and for the same Interest Period.  The term “Advance” shall include Swing Line
Loans unless otherwise expressly provided.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 20% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.  Any member of the
Schwartz Group shall be deemed to be an Affiliate of the Borrower.

“Agent” means JPMorgan in its capacity as contractual representative of the
Lenders pursuant to Article X, and not in its individual capacity as a Lender,
and any successor Agent appointed pursuant to Article X.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as may be adjusted from time to time pursuant to the terms hereof.  The
initial Aggregate Commitment is One Hundred Fifty Million Dollars
($150,000,000).

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all Lenders.

“Agreed Currencies” means (i) Dollars and (ii) so long as such currency remains
an Eligible Currency, the Euro.

“Agreement” means this credit agreement, as it may be amended, restated or
modified and in effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate in effect on such day and (ii) the sum of the
Federal Funds Effective Rate in effect on such day plus 1/2% per annum.  Any
change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective from and including the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
commitment fees or letter of credit fees are accruing on the unused portion of
the Aggregate Commitment or on the amount available for drawing under
outstanding Letters of Credit, respectively, at such time as set forth in the
Pricing Schedule.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

“Arranger” means J.P. Morgan Securities Inc. and its successors.





2




“Article” means an article of this Agreement unless another document is
specifically referenced.

“Authorized Officer” means any of the Chairman, President, any Vice President,
Chief Financial Officer or Treasurer of the Borrower, acting singly, provided
that the Agent shall have received an incumbency certificate identifying such
officer by name and title and bearing such officer’s signature.

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

“Average Life” means, as of any date, with respect to any indebtedness or
redeemable equity security, the quotient obtained by dividing (i) the sum of the
products of (x) the number of years from such date to the date of each scheduled
principal or redemption payment (including any sinking fund or mandatory
redemption payment requirements) of such indebtedness or equity security
multiplied in each case by (y) the amount of such principal or redemption
payments by (ii) the sum of all such principal or redemption payments.

“Borrower” means Bio-Rad Laboratories, Inc., a Delaware corporation, and its
successors and assigns.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.9.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago, New York and Los Angeles for the
conduct of substantially all of their commercial lending activities, interbank
wire transfers can be made on the Fedwire system and dealings in Dollars and the
other Agreed Currencies are carried on in the London interbank market (and, if
the Advances which are the subject of such borrowing, payment or rate selection
are denominated in Euro, a day upon which such clearing system as is determined
by the Agent to be suitable for clearing or settlement of the Euro is open for
business) and (ii) for all other purposes, a day (other than a Saturday or
Sunday) on which banks generally are open in Chicago and New York for the
conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.

“Buying Lender” is defined in Section 2.6(B)(ii) hereof.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.





3




“Cash Equivalent Investments” means (i) direct obligations maturing within
thirteen months from the date of the acquisition thereof issued or fully
guaranteed by the United States of America or any agency thereof and backed by
the full faith and credit of the United States (ii) direct obligations maturing
within thirteen months from the date of the acquisition thereof and issued or
fully guaranteed by any state or territory of the United States of America which
maintains a short term credit quality rating of at least SP-1 or a long term
rating of at least AA- by Standard and Poor's (or the equivalent rating by a
nationally recognized statistical rating organization), (iii) obligations of any
municipal governmental body or special assessment district within the U.S. with
a short term credit quality rating of at least SP-1 or long term credit quality
rating of at least AA- by Standard and Poor's (or the equivalent rating by a
nationally recognized statistical rating organization) maturing within thirteen
months from the date of acquisition thereof , (iv) obligations of any
corporation who maintains a short term credit quality rating of at least A-1 or
a senior long term credit quality rating of at least AA- by Standard & Poor's
(or the equivalent rating by a nationally recognized statistical rating
organization) (corporate securities may include commercial paper, corporate
notes, medium term notes, deposit notes and floating rate notes) maturing (or
currently being called and thus subject to redemption) within thirteen months
from the date of acquisition thereof, (v) obligations or investments issued or
guaranteed by a financial institution who maintains a short term credit quality
rating of at least A-1 or a senior long term credit quality rating of at least
single-A by Standard & Poor’s (or the equivalent rating by a nationally
recognized statistical rating organization) (including bankers acceptances and
certificates of deposit) maturing (or currently being called and thus subject to
redemption) within thirteen months from the date of acquisition thereof, (vi)
senior classes of pass-through securities and mortgage-backed certificates
registered under the Securities Exchange Act of 1933, with a long term credit
quality rating of at least AA- by Standard & Poor’s (or the equivalent rating by
a nationally recognized statistical rating organization) maturing within
thirteen months from the date of acquisition thereof, (vii) Public Securities
Association (PSA) repurchase agreements, master notes or  deposits with
financial institutions that maintain a short term credit quality rating of at
least A-1 or a senior long term credit quality rating of at least AA- by
Standard & Poor's (or the equivalent rating by a nationally recognized
statistical rating organization) maturing within thirteen months from the date
of acquisition thereof, (viii) shares in open-ended money market mutual funds,
the underlying securities of which have a weighted average maturity that is less
than thirteen months, whose assets maintain an average credit quality rating of
at  least single-A by Standard & Poor’s (or the equivalent rating by a
nationally recognized statistical rating organization), (ix) auction rate
securities with a long term credit quality rating of AAA by Standard & Poor’s
(or the equivalent rating by a nationally recognized statistical rating
organization) or with a long term credit quality rating of at least AA and Aa2
by Standard & Poor’s and Moody’s respectively (or the equivalent rating by two
nationally recognized statistical rating organizations) whose scheduled auction
resets are within thirteen months from the date of acquisition thereof, (x)
demand deposit accounts maintained in the ordinary course of business, (xi)
securities issued or fully guaranteed by any foreign government, the securities
of which government are rated at least A by Standard & Poor’s (or the equivalent
rating by a nationally recognized statistical rating organization) maturing
within thirteen months from the date of acquisition thereof and (xii) managed
funds whose assets have a weighted average maturity that is less than thirteen
months and whose assets maintain an average credit quality rating of at least
single-A by Standard & Poor’s (or the equivalent rating by a nationally
recognized statistical rating organization).





4




“Change in Control” means:

(i)  any  merger or consolidation of the Borrower with or into any Person or any
sale, transfer or other conveyance, whether direct or indirect, of all or
substantially all of the Borrower’s assets, on a consolidated basis, in one
transaction or a series of related transactions, if, immediately after giving
effect to such transaction(s), either (x) any “person” or “group” (other than a
member of the Schwartz Group) is or becomes the “beneficial owner,” directly or
indirectly, of more than 40% of the Voting Equity Interests of the transferee(s)
or surviving entity or entities, and the Schwartz Group shall cease to own
beneficially at least a greater percentage of the Voting Equity Interests of the
transferee(s) or surviving entity or entities than such other “person” or
“group” or (y) the Schwartz Group shall cease to own beneficially a greater
percentage of the Voting Equity Interests of such transferee(s) or surviving
entity or entities than any other person or group;

(ii)  any “person” or “group” (other than a member of the Schwartz Group) is or
becomes the “beneficial owner,” directly or indirectly, of more than 40% of the
Borrower’s Voting Equity Interests, and the Schwartz Group shall cease to own
beneficially at least a greater percentage of the Borrower’s Voting Equity
Interests than such other “person” or “group”;

(iii)  the Continuing Directors cease for any reason to constitute a majority of
the Borrower’s Board of Directors then in office;

(iv)  the Borrower adopts a plan of liquidation or dissolution; or

(v)  any “Change in Control” or “Change of Control” as defined in any agreement
governing Subordinated Indebtedness occurs and as a result thereof the Borrower
is required to prepay or repurchase, or make an offer to prepay or repurchase,
such Subordinated Indebtedness.

“Closing Date” means the date on which each of the conditions precedent to the
initial Advance set forth in Section 4.1 are satisfied.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” means all property and interests in property now owned or hereafter
acquired by the Borrower or any of its Subsidiaries in or upon which a security
interest, lien or mortgage is granted to the Agent, for the benefit of the
Holders of Secured Obligations, or to the Agent, for the benefit of the Lenders,
whether under any Collateral Document or under any of the other Loan Documents.

“Collateral Documents” means, collectively, all agreements, instruments and
documents executed in connection with this Agreement that are intended to create
or evidence Liens to secure the Secured Obligations or any Guaranty of the
Secured Obligations, including, without limitation, all security agreements,
pledge agreements, powers, assignments and financing statements, whether
heretofore, now, or hereafter executed by or on behalf of the Borrower or any of
its Subsidiaries and delivered to the Agent or any of the Lenders, together with
all agreements and documents referred to therein or contemplated thereby.





5




“Commitment” means, for each Lender, the obligation of such Lender pursuant to
Section 2.1 to make Revolving Loans and pursuant to Section 2.4.2 to purchase
participations in Letters of Credit and pursuant to Section 2.5 to participate
in Swing Line Loans not exceeding the amount set forth opposite its signature
below or as set forth in any assignment agreement relating to any assignment
that has become effective pursuant to Section 12.3.2, as such amount may be
modified from time to time pursuant to the terms hereof.

“Commitment and Acceptance” is defined in Section 2.6(B)(i) hereof.

“Commitment Increase Notice” is defined in Section 2.6(B)(i) hereof.

“Computation Date” is defined in Section 2.1(b).

“Consideration” shall have the meaning ascribed to such term in the definition
of “Permitted Acquisition.”

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus, to the extent deducted from revenues in determining
Consolidated Net Income (without duplication), (i) Consolidated Interest Expense
and all non-cash interest expense, (ii) expense for income taxes paid or
accrued, (iii) depreciation, (iv) amortization, (v) extraordinary losses
incurred other than in the ordinary course of business and losses from
discontinued operations, and (vi) any non-cash expenses or non-cash losses and
minus, to the extent included in Consolidated Net Income, extraordinary gains
and gains from discontinued operations, all net of tax, realized other than in
the ordinary course of business, all calculated for the Borrower and its
Subsidiaries on a consolidated basis for such period; provided that the items to
be added to and subtracted from Consolidated Net Income with respect to any
Subsidiary shall be added or subtracted only to the extent and in the same
proportions that (a) the net income of such Subsidiary was included in the
calculation of Consolidated Net Income, if such Subsidiary is not a Wholly-Owned
Subsidiary and (b) the Consolidated EBITDA of such Subsidiary (calculated as if
such Subsidiary were the “Borrower”) is permitted to be paid or distributed as a
dividend, advance, loan or other distribution to the Borrower; provided further
that with regard to the net income of any entity in which the Borrower or a
Subsidiary owns an Equity Interest but such Equity Interest is insufficient to
cause such entity to be deemed a “Subsidiary” hereunder, the net income of such
entity shall not be included in the calculation of Consolidated Net Income
except to the extent that such net income was paid or distributed to the
Borrower or the Subsidiary, as applicable, as a dividend or other distribution
on such entity’s Equity Interest.

“Consolidated Funded Indebtedness” means at any time, without duplication, the
aggregate dollar amount of (i) Indebtedness (other than Rate Management
Obligations and similar obligations under other Financial Contracts) of the
Borrower and its Subsidiaries which has actually been funded and is outstanding
at such time, whether or not such amount is due and payable at such time, plus
(ii) undrawn amounts available under issued standby letters of credit, all
calculated on a consolidated basis as of such time, minus (iii) any amount of
Subordinated Indebtedness with respect to which the Borrower has exercised its
right to elect to apply, and has so applied, legal defeasance and discharge, all
in accordance with the terms of the indenture or other agreement governing such
Subordinated Indebtedness.





6




“Consolidated Interest Expense” means, with reference to any period, the cash
interest expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period, provided that Consolidated Net Income shall exclude the
net income, if positive, of any of the Borrower’s consolidated Subsidiaries to
the extent that the declaration or payment of dividends of similar distributions
is not at the time permitted by operation of the terms of its charter or by-laws
or any other agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Subsidiary.

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time, excluding foreign currency translation adjustments.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the Indebtedness of any other Person, or agrees to
maintain the net worth or working capital or other financial condition of any
other Person, or otherwise assures any creditor of such other Person against
loss, including, without limitation, any comfort letter or material take-or-pay
contract.

“Continuing Directors” means, during any period of 12 consecutive months after
the Closing Date, individuals who at the beginning of any such 12-month period
constituted the Borrower’s Board of Directors (together with any new directors
whose election by such Board of Directors or whose nomination for election by
the Borrower’s shareholders was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved, including new directors designated in or provided for in an agreement
regarding the merger, consolidation or sale, transfer or other conveyance, of
all or substantially all of the assets of the Borrower, if such agreement was
approved by a vote of such majority of directors).

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” is defined in Section 2.10.

“Default” means an event described in Article VII.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in Dollars of the
amount of such currency if such currency is any currency other than Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Agent or an Affiliate of the Agent for such currency on the
London market at 11:00 a.m., London time, on or as of the most recent
Computation Date provided for in Section 2.1(b).





7




 “Dollars” and “$” shall mean the lawful currency of the United States of
America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States of America, any State thereof or the District of Columbia, provided
however that if pursuant to a Permitted Acquisition the Borrower or any
Subsidiary of the Borrower acquires a Domestic Subsidiary which is directly or
indirectly owned by a Foreign Subsidiary, such acquired Subsidiary shall not be
considered a Domestic Subsidiary until ninety (90) days after the date of its
acquisition.

“Effective Commitment Amount” is defined in Section 2.6(B)(i) hereof.

“Eligible Currency” means any currency other than Dollars (i) that is readily
available, (ii) that is freely traded, (iii) in which deposits are customarily
offered to banks in the London interbank market, (iv) which is convertible into
Dollars in the international interbank market and (v) as to which an Equivalent
Amount may be readily calculated.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
hazardous wastes or the clean-up or other remediation thereof.

“Equity Interests” means (i) in the case of a corporation, corporate stock, (ii)
in the case of a limited liability company, association or business entity, any
and all shares, interests, participations, ownership or voting rights or other
equivalents (however designated) of corporate stock, (iii) in the case of a
partnership, partnership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person, in each case regardless of class or designation, and all warrants,
options, purchase rights, conversion or exchange rights, voting rights, calls or
claims of any character with respect thereto.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Agent or an Affiliate of the Agent for such other currency on
the London market at 11:00 a.m., London time, on the date on or as of which such
amount is to be determined.

 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“Euro” and/or “EUR” means the single currency of the participating member states
of the European Union.

“Eurocurrency” means any Agreed Currency.





8




“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.10, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Base Rate” means, with respect to any Eurocurrency Advance for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the Agent from
time to time for purposes of providing quotations of interest rates applicable
to deposits in the relevant Agreed Currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for deposits in the relevant
Agreed Currency with a maturity comparable to such Interest Period.  In the
event that such rate is not available at such time for any reason, then the
“Eurocurrency Base Rate” with respect to such Eurocurrency Advance for such
Interest Period shall be the rate at which deposits in the Agreed Currency in
the Equivalent Amount of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.

“Eurocurrency Loan” means a Loan which, except as otherwise provided in Section
2.10, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Payment Office” of the Agent shall mean, for each of the Agreed
Currencies, JPMorgan’s office in Chicago, Illinois, or such other agency,
office, branch, affiliate or correspondent bank of the Agent as it may from time
to time specify to the Borrower and each Lender as its Eurocurrency Payment
Office.

“Eurocurrency Rate” means, with respect to any Eurocurrency Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (i) (a) the Eurocurrency Base Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate plus (ii) the
then Applicable Margin.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on or measured by its overall net
income or profits, and franchise taxes imposed on it, by (i) the United States
of America (or any state or political subdivision thereof) or (ii) the
jurisdiction under the laws of which such Lender or the Agent is incorporated or
organized or any political subdivision thereof or (iii) the jurisdiction in
which the Agent’s or such Lender’s principal executive office or such Lender’s
applicable Lending Installation is located or any political subdivision thereof.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreement” shall have the meaning ascribed to such term in the
Preliminary Statements to this Agreement.

“Existing Letters of Credit” is defined in Section 2.4.7.





9




“Facility Termination Date” means June 21, 2010 or any earlier date on which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction.

“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin, in each case changing
when and as the Alternate Base Rate or Applicable Margin, as applicable,
changes.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.10, bears interest at the Floating Rate.

“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.10, bears interest at the Floating Rate.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Guarantor” means each Subsidiary that executes a Guaranty pursuant to the terms
of Section 6.28, and its successors and assigns.

“Guaranty” means an unconditional guaranty of payment of the Secured
Obligations, in form and substance satisfactory to the Agent, executed by any
Subsidiary pursuant to the terms of Section 6.28, in each case as the same may
from time to time be amended, modified, supplemented and/or restated (including
to add new Guarantors).

“Holders of Secured Obligations” shall mean the holders of the Secured
Obligations from time to time and shall include their respective successors,
transferees and assigns.

“Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations which are evidenced by notes, acceptances, or other
instruments, (iv) obligations of such Person to purchase securities or other
Property arising out of or in connection with the sale of the same or
substantially similar securities or Property,





10




 (v) Capitalized Lease Obligations, (vi) reimbursement obligations with respect
to standby letters of credit, whether drawn or undrawn, (vii) Rate Management
Obligations, (viii) Off-Balance Sheet Liabilities, (ix) all liabilities and
obligations of the type described in the preceding clauses (i) through (viii) of
any other Person that such Person has assumed or guaranteed or that are secured
by a Lien on any Property of such Person (provided that if any such liability or
obligation of such other Person is not the legal liability of such Person, the
amount thereof shall be deemed to be the lesser of (1) the actual amount of such
liability or obligation and (2) the book value of such Person’s Property
securing such liability or obligation), and (x) any other obligation for
borrowed money or other financial accommodation which in accordance with
Agreement Accounting Principles would be shown as a liability on the
consolidated balance sheet of such Person.

“Intercompany Indebtedness” means any Indebtedness owed by the Borrower or any
Subsidiary to the Borrower or any Subsidiary.

“Interest Period” means, with respect to a Eurocurrency Advance, a period of
one, two, three or six months commencing on a Business Day selected by the
Borrower pursuant to this Agreement.  Such Interest Period shall end on the day
which corresponds numerically to such date the applicable number of months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, as
applicable, such Interest Period shall end on the last Business Day of such
next, second, third or sixth succeeding month, as applicable.  If an Interest
Period would otherwise end on a day which is not a Business Day, such Interest
Period shall end on the next succeeding Business Day, provided, however, that if
said next succeeding Business Day falls in a new calendar month, such Interest
Period shall end on the immediately preceding Business Day, provided further, in
no event shall any Interest period extend beyond the Facility Termination Date.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts or notes receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; stocks, bonds, mutual funds, partnership
interests, notes, debentures or other securities (other than treasury stock)
owned by such Person; any deposit accounts and certificate of deposit owned by
such Person; and structured notes, derivative financial instruments and other
similar instruments or contracts owned by such Person.  Payment by a Person
under a guaranty by such Person of Indebtedness of another Person shall be
deemed to be an Investment by such Person in such other Person in the amount of
such payment.

“Issuing Lender” means (i) JPMorgan in its separate capacity as an issuer of
Letters of Credit pursuant to Section 2.4.1 hereunder with respect to each
Letter of Credit issued or deemed issued by JPMorgan upon the Borrower’s request
(the “Principal Issuing Lender”) and (ii) any Lender (other than JPMorgan), in
such Lender’s separate capacity as an issuer of Letters of Credit pursuant to
Section 2.4.1 hereunder with respect to any and all Letters of Credit issued by
such Lender in its sole discretion upon the Borrower’s request.  All references
contained in this Agreement and the other Loan Documents to the “Issuing Lender”
(but not the “Principal Issuing Lender”) shall be deemed to apply equally to
each of the institutions referred to in clauses (i) and





11




(ii) of this definition in their respective capacities as issuers of any and all
Letters of Credit issued by each such institution.

“JPMorgan” means JPMorgan Chase Bank, N.A., in its individual capacity and its
successors.

“L/C Draft” means a draft drawn on the Issuing Lender pursuant to a Letter of
Credit.

“L/C Interest” shall have the meaning ascribed to such term in Section 2.4.2.

“L/C Obligations” means, without duplication, an amount equal to the sum of (i)
the aggregate of the amount then available for drawing under each of the Letters
of Credit, (ii) the face amount of all outstanding L/C Drafts corresponding to
the Letters of Credit, which L/C Drafts have been accepted by the Issuing
Lender, (iii) the aggregate outstanding amount of all Reimbursement Obligations
at such time and (iv) the aggregate face amount of all Letters of Credit
requested by the Borrower but not yet issued (unless the request for an unissued
Letter of Credit has been denied).

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.  Unless otherwise
specified, the term “Lenders” includes JPMorgan in its capacity as Swing Line
Lender.

“Lender Increase Notice” is defined in Section 2.6(B)(i) hereof.

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
administrative information sheets provided to the Agent in connection herewith
or otherwise selected by such Lender or the Agent pursuant to Section 2.18.

“Letter of Credit” means any letter of credit issued or to be issued by the
Issuing Lender pursuant to Section 2.4.1 and any Existing Letter of Credit.

“Leverage Ratio” means, as of any date of calculation, the ratio of (i)
Consolidated Funded Indebtedness outstanding on such date to (ii) Consolidated
EBITDA for the Borrower’s then most-recently ended four fiscal quarters.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, security deposit, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means a Revolving Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, any Notes issued pursuant to Section
2.14, any Guaranty, the Collateral Documents and the other documents and
agreements contemplated hereby and executed by the Borrower in favor of the
Agent or any Lender.

“Loan Parties” means the Borrower and each Guarantor.





12




“Margin Stock” shall have the meaning assigned thereto in Regulation U.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole, (ii) the ability of the Borrower and the
Guarantors collectively to perform their obligations under the Loan Documents,
or (iii) the validity or enforceability of any of the Loan Documents or the
rights or remedies of the Agent or the Lenders thereunder.

“Material Domestic Subsidiary” means (i) any Domestic Subsidiary (other than a
Guarantor) having assets (other than good will, non-U.S. domiciled assets and
Equity Interests in Foreign Subsidiaries) with a book value of $25,000,000 or
more, (ii) any group of Domestic Subsidiaries (other than Guarantors) on a
combined basis having such assets with a book value of $50,000,000 or more or
(iii) any Domestic Subsidiary that constitutes a Substantial Portion of the
Property of the Borrower and its Subsidiaries.  Notwithstanding the foregoing,
in no event shall MJ GeneWorks, Incorporated and/or any of its Subsidiaries be
considered a “Material Domestic Subsidiary” hereunder.

“Material Indebtedness” is defined in Section 7.5.

“Material Subsidiary” means any Subsidiary, or group of Subsidiaries on a
combined basis, that constitutes a Substantial Portion of the Property of the
Borrower and its Subsidiaries.

“MJ Lawsuit” means those certain patent infringement cases brought against MJ
Research, Incorporated, among others, in multiple jurisdictions by Applera
Corporation and Roche Molecular Systems and the counterclaims associated
therewith.

“Moody’s” mean Moody’s Investors Service, Inc.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA and to which the Borrower or any member of the
Controlled Group is obligated to make contributions.

“Non-U.S. Lender” is defined in Section 3.5(iv).

“Note” means any promissory note issued at the request of a Lender pursuant to
Section 2.14 in the form of Exhibit C-1 or C-2.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all unpaid Reimbursement Obligations, all accrued and unpaid fees and
all expenses, reimbursements, indemnities and other obligations of the Borrower
to the Lenders or to any Lender, the Swing Line Lender, the Issuing Lender, the
Agent or any indemnified party arising under the Loan Documents.

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
recourse liability of such Person with respect to the collectibility of accounts
or notes receivable sold by such Person, (ii) any liability under any Sale and
Leaseback Transaction which is not a Capitalized Lease, (iii) any liability
under any so-called “synthetic lease” transaction entered into by such Person,
or (iv) any obligation arising with respect to any other transaction which is
the





13




functional equivalent of borrowing but which does not constitute a liability on
the balance sheet of such Person, but excluding from this clause (iv) any lease
of Property (other than a Capitalized Lease) by such Person as lessee which has
an original term (including any required renewals and any renewals effective at
the option of the lessor) of one year or more.

“Other Taxes” is defined in Section 3.5(ii).

“Outstanding Credit Exposure” means, with respect to any Lender, at any
particular time, the sum of (i) the outstanding principal Dollar Amount of such
Lender’s Pro Rata Share of the Revolving Loans at such time, plus (ii) the
outstanding principal Dollar Amount of such Lender’s Pro Rata Share of the Swing
Line Loans at such time, plus (iii) the outstanding Dollar Amount of such
Lender’s Pro Rata Share of the L/C Obligations at such time.

“Participants” is defined in Section 12.2.1.

“Payment Date” means the last day of each March, June, September and December,
commencing September 30, 2005.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” means any Acquisition made by the Borrower or any of its
Subsidiaries, provided that (i) as of the date of the consummation of such
Acquisition, no Default or Unmatured Default shall have occurred and be
continuing or would result from such Acquisition, and the representation and
warranty contained in Section 5.11 shall be true both before and after giving
effect to such Acquisition, (ii) such Acquisition is consummated on a
non-hostile basis pursuant to a negotiated acquisition agreement approved by the
board of directors or other applicable governing body of the seller or entity to
be acquired, and no material challenge to such Acquisition (excluding the
exercise of appraisal rights) shall be pending or threatened by any shareholder
or director of the seller or entity to be acquired, (iii) the business to be
acquired in such Acquisition is reasonably related to one or more of the fields
of enterprise in which the Borrower and its Subsidiaries are engaged on the
Closing Date, (iv) as of the date of the consummation of such Acquisition, all
material approvals required in connection therewith shall have been obtained,
and (v) after giving effect to such Acquisition, the aggregate amount of
consideration consisting of (collectively, the “Consideration”) (A) cash
payments for, plus (B) Indebtedness issued or assumed in connection with, plus
(C) the reasonable projected amount (discounted to present value) of any
non-contingent future payments for, plus (D) stock issued by the Borrower and
its Subsidiaries in connection with, all Acquisitions during any 12 month period
shall be equal to or less than $200,000,000.

“Permitted Refinancing” means Indebtedness of the Borrower the proceeds of which
are used to refinance Subordinated Indebtedness, provided that (i) the principal
amount of such Indebtedness does not exceed that of the Subordinated
Indebtedness being refinanced immediately before the respective refinancing is
consummated (plus the amount of any premium and/or accrued interest actually
paid on the Subordinated Indebtedness so refinanced), (ii) all net proceeds of
such Indebtedness are substantially concurrently applied to permanently repay
the Subordinated Indebtedness being refinanced, (iii) such Indebtedness is
subordinated in right of payment to the Obligations at least to the same extent
as the Subordinated Indebtedness being





14




refinanced, (iv) such Indebtedness is scheduled to mature (as determined under
Agreement Accounting Principles) no earlier than the earlier of (A) the maturity
date of the Subordinated Indebtedness being refinanced and (B) the Facility
Termination Date, (v) such Indebtedness has an Average Life at the time such
Indebtedness is incurred that is equal to or greater than the lesser of (A) the
Average Life of the Subordinated Indebtedness being refinanced and (B) the
period from the date such Indebtedness is incurred to the Facility Termination
Date, and (vi) the terms of such Indebtedness (including, without limitation,
terms relating to security, covenants, events of default and remedies, but
excluding interest rates and other economic terms so long as they are based on
then current market conditions) are not less favorable to the Borrower or to the
Lenders than those applicable to the Subordinated Indebtedness being refinanced.

“Permitted Subordinated Indebtedness” means (i) the Borrower’s 7.50% Senior
Subordinated Notes due 2013 in the principal amount of $225,000,000 outstanding
on the Closing Date, (ii) the Borrower’s 6.125% Senior Subordinated Notes due
2014 in the principal amount of $200,000,000 outstanding on the Closing Date and
(iii) up to $25,000,000 of additional Indebtedness of the Borrower, the payment
of which is subordinated to payment of the Secured Obligations, the maturity of
which is at least six months later than the Facility Termination Date and all of
the terms and conditions of which are reasonably acceptable to the Agent.
 Subordination terms and other terms and conditions substantially similar to
those contained in the Indenture dated as of August 11, 2003 between the
Borrower and Wells Fargo Bank, National Association, as Trustee, shall be deemed
to be reasonably acceptable.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group could reasonably
be expected to incur any liability.

“Pledge Agreement” means that certain Amended and Restated Pledge Agreement
dated as of the date hereof and made by the Borrower in favor of the Agent, for
its benefit and for the benefit of the “Holders of Secured Obligations,” as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Principal Issuing Lender” has the meaning set forth in the definition of
“Issuing Lender.”

“Proposed New Lender” is defined in Section 2.6(B)(i) hereof.





15




“Pro Rata Share” means, with respect to any Lender at any time, the fraction
(expressed as a percentage) obtained by dividing (a) such Lender’s Commitment at
such time by (b) the Aggregate Commitment at such time; provided, however, that
if the Commitments shall have been terminated at such time, then such Lender’s
 “Pro Rata Share” shall mean such Lender’s Pro Rata Share immediately before the
termination (as subsequently modified by any assignment permitted under Section
12.3).

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person, including, without limitation, Equity Interests of
Subsidiaries of such Person.

“Purchasers” is defined in Section 12.3.1.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into which is a rate swap,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligation” is defined in Section 2.4.3.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event, provided, however, that a failure to
meet the minimum funding standard of Section 412 of the Code and of Section 302
of





16




ERISA shall be a Reportable Event regardless of the issuance of any such waiver
of the notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment, or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the aggregate unpaid principal
amount of the Aggregate Outstanding Credit Exposure.

“Revolving Advance” means an Advance consisting of Revolving Loans.

“Revolving Loan” means, with respect to any Lender, a loan made by such Lender
pursuant to Section 2.1. (or any conversion or continuation thereof).

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Schwartz Group” means David and Alice Schwartz, their family and heirs, and
corporations, partnerships and limited liability companies 100% owned by any of
the foregoing and trusts for the benefit of any of the foregoing.

“SEC” means the United States Securities and Exchange Commission, or any
successor agency thereto.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Obligations” means, collectively, (i) the Obligations and (ii) all Rate
Management Obligations owing to any Lender or any affiliate of any Lender.

“Security Agreement” means that certain Amended and Restated Security Agreement
dated as of the date hereof and made by the Borrower in favor of the Agent, for
its benefit and for the benefit of the “Holders of Secured Obligations,” as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Selling Lender” is defined in Section 2.6(B)(ii) hereof.

“Single Employer Plan” means a Plan (other than a Multiemployer Plan) maintained
by the Borrower or any member of the Controlled Group for employees of the
Borrower or any member of the Controlled Group.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number





17




one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board of Governors of the Federal Reserve System, the Financial
Services Authority, the European Central Bank or other Governmental Authority
for any category of deposits or liabilities customarily used to fund loans in
such currency, expressed in the case of each such requirement as a decimal.
 Such reserve percentages shall, in the case of Dollar denominated Loans,
include those imposed pursuant to Regulation D.  Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve, liquid asset or similar requirement.

“Subordinated Indebtedness” means the Permitted Subordinated Indebtedness and
any Permitted Refinancing.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
 Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Substantial Portion” means, with respect to the Property (other than good will)
of the Borrower and its Subsidiaries, Property which (i) represents more than
10% of the consolidated assets of the Borrower and its Subsidiaries as shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the end of the four fiscal quarter period ending immediately prior to the fiscal
quarter in which such determination is made, or (ii) is responsible for more
than 10% of the consolidated net income of the Borrower and its Subsidiaries as
reflected in the financial statements referred to in clause (i) above.

“Swing Line Borrowing Notice” is defined in Section 2.5.2.

“Swing Line Lender” means JPMorgan or such other Lender which may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.5.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.

“Transferee” is defined in Section 12.4.





18




“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurocurrency Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurocurrency Loan.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using
actuarial assumptions used to fund such Plans.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Voting Equity Interests” means Equity Interests which at the time are entitled
to vote in the election of, as applicable, directors, members or partners
generally.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

“Working Capital” means, as at any date of determination, the excess, if any, of
(i) the Borrower’s consolidated current assets, except cash and Cash Equivalent
Investments, over (ii) the Borrower’s consolidated current liabilities, except
current maturities of long-term debt and Revolving Loans as of such date and all
accrued interest as of such date.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II
THE CREDITS

2.1.

Revolving Loans.  (a) Commitment.  From and including the date of this Agreement
and prior to the Facility Termination Date, each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make Revolving Loans in
Agreed Currencies to the Borrower from time to time in Dollar Amounts not to
exceed in the aggregate at any one time outstanding the Dollar Amount of its
Commitment minus the Dollar Amount of its Pro Rata Share of the Swing Line Loans
and L/C Obligations outstanding at such time, provided that all Floating Rate
Loans shall be made in Dollars.  Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow Revolving Loans at any time prior to the
Facility Termination Date.  The Commitments to lend hereunder shall expire on
the Facility Termination Date.

(b)

Determination of Dollar Amounts; Required Payments.  The Agent will determine
the Dollar Amount of:





19




(i)

each Revolving Advance as of the date two (2) Business Days prior to the
Borrowing Date or, if applicable, the date of conversion/continuation of such
Revolving Advance, and

(ii)

all outstanding Revolving Advances and L/C Obligations on and as of the last
Business Day of each quarter and on any other Business Day elected by the Agent
in its reasonable discretion or upon instruction by the Required Lenders.

Each day upon or as of which the Agent determines Dollar Amounts as described in
the preceding clauses (i) and (ii) is herein described as a “Computation Date”
with respect to Revolving Advances and L/C Obligations for which a Dollar Amount
is determined on or as of such day.  If at any time the Dollar Amount of the
Aggregate Outstanding Credit Exposure (calculated, with respect to those
Revolving Advances and L/C Obligations denominated in Agreed Currencies other
than Dollars, as of the most recent Computation Date with respect thereto)
exceeds 105% of the Aggregate Commitment, the Borrower shall immediately repay
Revolving Advances and/or Swing Line Loans in an aggregate principal amount such
that after giving effect thereto the Dollar Amount of the Aggregate Outstanding
Credit Exposure (calculated, with respect to those Revolving Advances and L/C
Obligations denominated in Agreed Currencies other than Dollars, as of the most
recent Computation Date with respect thereto) does not exceed the Aggregate
Commitment.

2.2.

Repayment.  All outstanding Advances and all other unpaid Obligations shall be
paid in full by the Borrower on the Facility Termination Date.

2.3.

Ratable Loans; Types of Advances.  Each Advance hereunder (other than any Swing
Line Loan) shall consist of Revolving Loans made from the several Lenders
ratably in accordance with their respective Pro Rata Shares. The Advances may be
Floating Rate Advances or Eurocurrency Advances, or a combination thereof,
selected by the Borrower in accordance with Sections 2.9 and 2.10, or Swing Line
Loans selected by the Borrower in accordance with Section 2.5.  After giving
effect to any Advance, unless the Agent shall consent, there shall not be more
than ten (10) different Interest Periods in effect with respect to all Advances
then outstanding.

2.4.

Letters of Credit.

2.4.1.

Letter of Credit Facility/Determination of Issuing Lender.  (b) Upon receipt of
duly executed applications therefor, and such other documents, instructions and
agreements as the Issuing Lender may reasonably require, and subject to the
provisions of subsection (b) below, Section 2.1 and Article IV, the Issuing
Lender shall issue Letters of Credit denominated in any Agreed Currency for the
account of the Borrower (or for the account of the Borrower and any of its
Subsidiaries, provided that the obligations of any such Subsidiary under an
application for a Letter of Credit, if any, shall be limited to such Letter of
Credit with respect to which it is named as an account party), on terms as are
reasonably satisfactory to the Issuing Lender; provided, however, that no Letter
of Credit will be issued for the account of the Borrower by the Issuing Lender
if on the date of issuance, before or after taking such Letter of Credit into
account, (i) the Aggregate Outstanding Credit Exposure exceeds or would exceed
the





20




Aggregate Commitment, or (ii) the aggregate outstanding Dollar Amount of the L/C
Obligations exceeds or would exceed $15,000,000; and provided, further, that no
Letter of Credit shall be issued which has an expiration date later than the
earlier of (A) one year from the date of issuance thereof and (B) the date which
is five (5) Business Days immediately preceding the Facility Termination Date.
Each Letter of Credit may, upon the request of the Borrower, include a provision
whereby such Letter of Credit shall be renewed automatically for additional
consecutive periods of 12 months or less (but not beyond the date that is five
(5) Business Days prior to the Facility Termination Date) unless the Issuing
Lender notifies the beneficiary thereof at least thirty (30) days prior to the
then-applicable expiry date that such Letter of Credit will not be renewed.

(b)

Upon receipt of a request from the Borrower for the issuance of a Letter of
Credit, the Issuing Lender shall promptly give written notification to the Agent
of the Dollar Amount and Agreed Currency thereof.  Within one (1) Business Day
after receipt of such notice, the Agent shall give written notification to the
Issuing Lender as to whether such Letter of Credit may or may not be issued,
based on the criteria set forth in clauses (i) and (ii) of the proviso in
subsection (a) above.

2.4.2.

Letter of Credit Participation.  Immediately upon the issuance of each Letter of
Credit by the Issuing Lender hereunder, each Lender shall be deemed to have
automatically, irrevocably and unconditionally purchased and received from the
Issuing Lender an undivided interest and participation in and to such Letter of
Credit, the obligations of the Borrower in respect thereof, and the liability of
the Issuing Lender thereunder (collectively, an “L/C Interest”) in an amount
equal to the amount available for drawing under such Letter of Credit multiplied
by such Lender’s Pro Rata Share.

The Issuing Lender will notify the Agent promptly upon presentation to it of an
L/C Draft or upon any other draw under a Letter of Credit, and the Agent will
promptly notify each Lender.  On or at any time after the Business Day on which
the Issuing Lender makes payment of each such L/C Draft or any other draw on a
Letter of Credit, on demand of the Issuing Lender received by each Lender not
later than 1:00 p.m. (Chicago time) on such Business Day, each Lender shall make
payment on such Business Day to the Agent for the account of the Issuing Lender,
in immediately available funds in the Agreed Currency of such Letter of Credit,
in an amount equal to such Lender’s Pro Rata Share of the amount of the
Borrower’s unpaid Reimbursement Obligation with respect thereto.

Upon the Agent’s receipt of funds as a result of the Issuing Lender’s payment on
an L/C Draft or any other draw on a Letter of Credit issued by the Issuing
Lender, the Agent shall promptly pay such funds to the Issuing Lender.  The
obligation of each Lender to pay the Agent for the account of the Issuing Lender
under this Section 2.4.2 shall be unconditional, continuing, irrevocable and
absolute.  In the event that any Lender fails to make payment to the Agent of
any amount due under this Section 2.4.2, the Agent shall be entitled to receive,
retain and apply against such obligation the principal and interest otherwise
payable to such Lender hereunder until the Agent on behalf of the Issuing Lender
receives such payment from such Lender or such obligation is otherwise fully
satisfied; provided, however, that nothing contained in this sentence shall
relieve such Lender of its obligation to reimburse the Agent for such amount in
accordance with this Section 2.4.2.





21




2.4.3.

Reimbursement Obligation.  The Borrower agrees unconditionally, irrevocably and
absolutely upon receipt of notice from the Agent or the Issuing Lender to pay to
the Agent, for the account of the Issuing Lender or the account of the Lenders,
as the case may be, the amount of each advance which has been drawn under or
pursuant to a Letter of Credit issued for its account or an L/C Draft related
thereto (such obligation of the Borrower to reimburse the Issuing Lender or the
Agent for an advance made under a Letter of Credit or L/C Draft being
hereinafter referred to as a “Reimbursement Obligation” with respect to such
Letter of Credit or L/C Draft), each such payment to be made by the Borrower to
the Agent no later than 2:00 p.m. (Chicago time) on the third Business Day after
the Business Day on which the Issuing Lender makes payment of each such L/C
Draft.  The Issuing Lender may direct the Agent to make such demand with respect
to Letters of Credit issued by the Issuing Lender.  If, for any reason, the
Borrower fails to repay a Reimbursement Obligation on the day such Reimbursement
Obligation arises, then such Reimbursement Obligation shall bear interest from
and after such day, until paid in full, at the interest rate applicable to a
Floating Rate Advance.  Such interest shall be for the account of the Issuing
Lender until the Lenders make payment for their respective participation
interests in such Reimbursement Obligation in accordance with Section 2.4.2.

2.4.4.

Cash Collateral.  Notwithstanding anything to the contrary herein or in any
application for a Letter of Credit, after the occurrence and during the
continuance of a Default, the Borrower shall, upon the Agent’s demand (and, in
the case of any Default described in Section 7.6 or 7.7, immediately, without
any demand or the taking of any other action by the Agent, the Issuing Lender or
any Lender), deliver to the Agent for the benefit of the Lenders, cash, or other
collateral of a type satisfactory to the Required Lenders, having a value, as
determined by such Required Lenders, equal to the aggregate outstanding L/C
Obligations of the Borrower.  Any such collateral shall be held by the Agent in
a separate account appropriately designated as a cash collateral account in
relation to this Agreement and the Letters of Credit and retained by the Agent
for the benefit of the Lenders as collateral security for the Borrower’s
obligations in respect of this Agreement and each of the Letters of Credit and
L/C Drafts.  Such amounts shall be applied to reimburse the Agent or the Issuing
Lender, as applicable, for drawings or payments under or pursuant to Letters of
Credit or L/C Drafts, or if no such reimbursement is required, to payment of
such of the other Obligations as the Agent shall determine.  If no Default shall
be continuing, amounts remaining in any cash collateral account established
pursuant to this Section 2.4.4. which are not to be applied to reimburse the
Issuing Lender for amounts actually paid or, with respect to a previously
submitted draft, to be paid by the Issuing Lender in respect of a Letter of
Credit or L/C Draft shall be returned to the Borrower (after deduction of the
Agent’s reasonable expenses incurred in connection with such cash collateral
account).

2.4.5.

Letter of Credit Fees.  The Borrower agrees to pay in Dollars (i) quarterly, in
arrears, on each Payment Date to the Agent, for the ratable benefit of the
Lenders, a letter of credit fee in the amount of the Applicable Fee Rate per
annum on the aggregate average daily outstanding Dollar Amount available for
drawing under all of the Letters of Credit and (ii) to the Agent, for the
benefit of the Issuing Lender, a fronting fee of 1/8th of one percent (0.125%)
of the initial outstanding Dollar Amount available for drawing under each Letter
of Credit (other than the Existing Letters of Credit and other Letters of Credit
outstanding under the Existing Credit Agreement), payable on the date of
issuance of such Letter of Credit, plus all customary fees and





22




other issuance, amendment, document examination, negotiation and presentment
expenses and related charges in connection with the issuance, amendment,
presentation of L/C Drafts, and the like customarily charged by the Issuing
Lender with respect to standby and commercial Letters of Credit, including,
without limitation, standard commissions with respect to commercial Letters of
Credit, payable at the time of invoice of such amounts.

2.4.6.

Indemnification; Exoneration.  (c)  In addition to amounts payable as elsewhere
provided in this Agreement, the Borrower agrees to protect, indemnify, pay and
save harmless the Agent, the Issuing Lender and each Lender from and against any
and all liabilities and costs which the Agent, the Issuing Lender or any Lender
may incur or be subject to as a consequence, direct or indirect, of (i) the
issuance of any Letter of Credit other than, in the case of the Issuing Lender,
as a result of its gross negligence or willful misconduct, or (ii) the failure
of the Issuing Lender of a Letter of Credit to honor a drawing under such Letter
of Credit as a result of any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto Governmental Authority (all such acts
or omissions herein called “Governmental Acts”).

(b)

As among the Borrower, the Lenders, the Issuing Lender and the Agent, the
Borrower assumes all risks of the acts and omissions of, or misuse of such
Letter of Credit by, the beneficiary of any Letter of Credit.  In furtherance
and not in limitation of the foregoing, subject to the provisions of the Letter
of Credit applications and Letter of Credit reimbursement agreements executed by
the Borrower at the time of request for any Letter of Credit, the Issuing Lender
of a Letter of Credit, the Agent and the Lenders shall not be responsible (in
the absence of gross negligence or willful misconduct in connection therewith):
 (i) for the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of the Letters of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) for the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) for failure of the beneficiary of a
Letter of Credit to comply duly with conditions required in order to draw upon
such Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex, or
other similar form of teletransmission or otherwise; (v) for errors in
interpretation of technical trade terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of a Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of the Agent, the Issuing Lender and the Lenders,
including, without limitation, any Governmental Acts.  None of the above shall
affect, impair, or prevent the vesting of any of the Issuing Lender’s rights or
powers under this Section 2.4.6.

(c)

In furtherance and extension and not in limitation of the specific provisions
hereinabove set forth, any action taken or omitted by the Issuing Lender under
or in connection with Letters of Credit issued on behalf of the Borrower or any
related certificates shall not, in the absence of gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, put the Issuing Lender, the Agent or any Lender under any





23




resulting liability to the Borrower or relieve the Borrower of any of its
obligations hereunder to any such Person.

(d)

Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.4.6 shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.

2.4.7.

Transitional Letter of Credit Provisions.  From and after September 9, 2003, the
letters of credit described on Schedule 2.4 (the “Existing Letters of Credit”)
shall be deemed to constitute Letters of Credit issued pursuant to Section 2.4.1
in which the Lenders participate pursuant to Section 2.4.2.

2.5.

Swing Line Loans.

2.5.1.

Amount of Swing Line Loans.  Upon the satisfaction of the conditions precedent
set forth in Section 4.2 and, if such Swing Line Loan is to be made on the date
of the initial Advance hereunder, the satisfaction of the conditions precedent
set forth in Section 4.1 as well, from and including the date of this Agreement
and prior to the Facility Termination Date, the Swing Line Lender shall, on the
terms and conditions set forth in this Agreement, make Swing Line Loans to the
Borrower from time to time, in Dollars, in an aggregate principal amount not to
exceed $15,000,000 at any one time outstanding, provided that the Dollar Amount
of the Aggregate Outstanding Credit Exposure shall not at any time exceed the
Aggregate Commitment, and provided further that at no time shall the sum of (i)
the Swing Line Lender’s Pro Rata Share of the Swing Line Loans, plus (ii) the
outstanding Revolving Loans made by the Swing Line Lender pursuant to Section
2.1, plus (iii) the outstanding Dollar Amount of the Swing Line Lender’s
obligations to purchase participations in the L/C Obligations, exceed the Swing
Line Lender’s Commitment at such time.  Subject to the terms of this Agreement,
the Borrower may borrow, repay and reborrow Swing Line Loans at any time prior
to the Facility Termination Date.

2.5.2.

Borrowing Notice.  The Borrower shall deliver to the Agent and the Swing Line
Lender irrevocable notice (a “Swing Line Borrowing Notice”) not later than noon
(Chicago time) on the Borrowing Date of each Swing Line Loan, specifying (i) the
applicable Borrowing Date (which date shall be a Business Day), and (ii) the
aggregate amount of the requested Swing Line Loan which shall be an amount not
less than $100,000 (and increments of $50,000 if in excess thereof).  The Swing
Line Loans shall bear interest at the Floating Rate.

2.5.3.

Making of Swing Line Loans.  Promptly after receipt of a Swing Line Borrowing
Notice, the Agent shall notify each Lender by fax, or other similar form of
transmission, of the requested Swing Line Loan.  Not later than 2:00 p.m.
(Chicago time) on the applicable Borrowing Date, the Swing Line Lender shall
make available the Swing Line Loan, in funds immediately available in Chicago,
to the Agent at its address specified pursuant to Article XIII.  The Agent will
promptly make the funds so received from the Swing Line Lender available to the
Borrower on the Borrowing Date at the Agent’s aforesaid address.





24




2.5.4.

Repayment of Swing Line Loans.  Each Swing Line Loan shall be paid in full by
the Borrower on or before the fifth (5th) Business Day after the Borrowing Date
for such Swing Line Loan.  In addition, the Swing Line Lender (i) may at any
time in its sole discretion with respect to any outstanding Swing Line Loan, or
(ii) shall on the fifth (5th) Business Day after the Borrowing Date of any Swing
Line Loan, require each Lender (including the Swing Line Lender) to make a
Revolving Loan in the amount of such Lender’s Pro Rata Share of such Swing Line
Loan (including, without limitation, any interest accrued and unpaid thereon),
for the purpose of repaying such Swing Line Loan.  Not later than noon (Chicago
time) on the date of any notice received pursuant to this Section 2.5.4, each
Lender shall make available its required Revolving Loan, in funds immediately
available in Chicago to the Agent at its address specified pursuant to Article
XIII.  Revolving Loans made pursuant to this Section 2.5.4 shall initially be
Floating Rate Loans and thereafter may be continued as Floating Rate Loans or
converted into Eurocurrency Loans in the manner provided in Section 2.10 and
subject to the other conditions and limitations set forth in this Article II.
 Unless a Lender shall have notified the Swing Line Lender, prior to its making
any Swing Line Loan, that any applicable condition precedent set forth in
Sections 4.1 or 4.2 had not then been satisfied, such Lender’s obligation to
make Revolving Loans pursuant to this Section 2.5.4 to repay Swing Line Loans
shall be unconditional, continuing, irrevocable and absolute and shall not be
affected by any circumstances, including, without limitation, (a) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Agent, the Swing Line Lender or any other Person, (b) the occurrence
or continuance of a Default or Unmatured Default, (c) any adverse change in the
condition (financial or otherwise) of the Borrower, or (d) any other
circumstances, happening or event whatsoever.  In the event that any Lender
fails to make payment to the Agent of any amount due under this Section 2.5.4,
the Agent shall be entitled to receive, retain and apply against such obligation
the principal and interest otherwise payable to such Lender hereunder until the
Agent receives such payment from such Lender or such obligation is otherwise
fully satisfied.  In addition to the foregoing, if for any reason any Lender
fails to make payment to the Agent of any amount due under this Section 2.5.4,
such Lender shall be deemed, at the option of the Agent, to have unconditionally
and irrevocably purchased from the Swing Line Lender, without recourse or
warranty, an undivided interest and participation in the applicable Swing Line
Loan in the amount of such Revolving Loan, and such interest and participation
may be recovered from such Lender together with interest thereon at the Federal
Funds Effective Rate for each day during the period commencing on the date of
demand and ending on the date such amount is received.  On the Facility
Termination Date, the Borrower shall repay in full the outstanding principal
balance of the Swing Line Loans.

2.6.

Commitment Fee; Reductions/Increase in Aggregate Commitment.  (2)The Borrower
agrees to pay to the Agent for the account of each Lender a commitment fee at a
per annum rate equal to the Applicable Fee Rate on the daily unused portion of
such Lender’s Commitment (calculated as such Lender’s Pro Rata Share of the
Available Aggregate Commitment) from the date hereof to and including the
Facility Termination Date, payable on each Payment Date hereafter and on the
Facility Termination Date.  The Borrower may permanently reduce the Aggregate
Commitment in whole, or in part ratably among the Lenders in the minimum amount
of $5,000,000 (and in integral multiples of $1,000,000 in excess thereof), upon
at least three (3) Business Days’ prior written notice to the Agent, which
notice shall specify the amount of any such reduction, provided, however, that
the amount of the Aggregate Commitment may not be reduced below the aggregate
principal Dollar Amount of the





25




Aggregate Outstanding Credit Exposure.  All accrued commitment fees shall be
payable on the effective date of any termination of the obligations of the
Lenders to make Revolving Loans hereunder.

(B)  Increase of Commitments. (i)  At any time, the Borrower may request that
the Aggregate Commitment be increased; provided that, without the prior written
consent of all of the Lenders, (a) the Aggregate Commitment shall at no time
exceed $200,000,000 minus the aggregate amount of all reductions in the
Aggregate Commitment previously made pursuant to Section 2.6(A), (b) each such
request shall be in a minimum amount of at least $10,000,000 and increments of
$5,000,000 in excess thereof and (c) the Aggregate Commitment may not be
increased more than twice pursuant to this Section 2.6.  Such request shall be
made in a written notice given to the Agent and the Lenders by the Borrower not
less than twenty (20) Business Days prior to the proposed effective date of such
increase, which notice (a “Commitment Increase Notice”) shall specify the amount
of the proposed increase in the Aggregate Commitment and the proposed effective
date of such increase.  In the event of such a Commitment Increase Notice, each
of the Lenders shall be given the opportunity to participate in the requested
increase ratably in the proportions that their respective Commitments bear to
the Aggregate Commitment under this Agreement.  On or prior to the date that is
fifteen (15) Business Days after receipt of the Commitment Increase Notice, each
Lender shall submit to the Agent a notice indicating the maximum amount by which
it is willing to increase its Commitment in connection with such Commitment
Increase Notice (any such notice to the Agent being herein a “Lender Increase
Notice”).  Any Lender which does not submit a Lender Increase Notice to the
Agent prior to the expiration of such fifteen (15) Business Day period shall be
deemed to have denied any increase in its Commitment.  In the event that the
increases of Commitments set forth in the Lender Increase Notices exceed the
amount requested by the Borrower in the Commitment Increase Notice, the Agent
and the Arranger shall have the right, with the consent of the Borrower, to
allocate the amount of increases necessary to meet the Borrower’s Commitment
Increase Notice.  In the event that the Lender Increase Notices are less than
the amount requested by the Borrower, not later than three (3) Business Days
prior to the proposed effective date the Borrower may notify the Agent of any
financial institution that shall have agreed to become a “Lender” party hereto
(a “Proposed New Lender”) in connection with the Commitment Increase Notice.
 Any Proposed New Lender shall be subject to the consent of the Agent and
JPMorgan, in its capacity as Principal Issuing Lender (which consent shall not
be unreasonably withheld).  If the Borrower shall not have arranged any Proposed
New Lender(s) to commit to the shortfall from the Lender Increase Notices, then
the Borrower shall be deemed to have reduced the amount of its Commitment
Increase Notice to the aggregate amount set forth in the Lender Increase Notices
(subject to clause (d) above).  Based upon the Lender Increase Notices, any
allocations made in connection therewith and any notice regarding any Proposed
New Lender, if applicable, the Agent shall notify the Borrower and the Lenders
on or before the Business Day immediately prior to the proposed effective date
of the amount of each Lender’s and Proposed New Lenders’ Commitment (the
“Effective Commitment Amount”) and the amount of the Aggregate Commitment, which
amounts shall be effective on the following Business Day.  Any increase in the
Aggregate Commitment shall be subject to the following conditions precedent: (A)
as of the date of the Commitment Increase Notice and as of the proposed
effective date of the increase in the Aggregate Commitment all representations
and warranties shall be true and correct in all material respects as though made
on such date and no event shall have occurred and then be continuing which
constitutes a Default or Unmatured





26




Default, (B) the Borrower, the Agent, JPMorgan, in its capacity as Principal
Issuing Lender, and each Proposed New Lender or Lender that shall have agreed to
provide a “Commitment” in support of such increase in the Aggregate Commitment
shall have executed and delivered a Commitment and Acceptance substantially in
the form of Exhibit D hereto (a “Commitment and Acceptance”), (C) counsel for
the Borrower and for the Guarantors shall have provided to the Agent
supplemental opinions in form and substance reasonably satisfactory to the Agent
and (D) the Borrower and the Proposed New Lender shall otherwise have executed
and delivered such other instruments and documents as may be required under
Article IV or that the Agent shall have reasonably requested in connection with
such increase.  If any fee shall be charged by the Lenders in connection with
any such increase, such fee shall be in accordance with then prevailing market
conditions, which market conditions shall have been reasonably documented by the
Agent to the Borrower.  No less than two (2) Business Days prior to the
effective date of the increase of the Aggregate Commitment, the Agent shall
notify the Borrower of the amount of the fee to be charged by the Lenders, and
the Borrower may, at least one (1) Business Day prior to such effective date,
cancel its request for the commitment increase.  Upon satisfaction of the
conditions precedent to any increase in the Aggregate Commitment, the Agent
shall promptly advise the Borrower and each Lender of the effective date of such
increase.  Upon the effective date of any increase in the Aggregate Commitment
that is supported by a Proposed New Lender, such Proposed New Lender shall be a
party to this Agreement as a Lender and shall have the rights and obligations of
a Lender hereunder.  Nothing contained herein shall constitute, or otherwise be
deemed to be, a commitment on the part of any Lender to increase its Commitment
hereunder at any time.

(ii)  For purposes of this clause (ii), (A) the term “Buying Lender(s)” shall
mean (1) each Lender the Effective Commitment Amount of which is greater than
its Commitment prior to the effective date of any increase in the Aggregate
Commitment and (2) each Proposed New Lender that is allocated an Effective
Commitment Amount in connection with any Commitment Increase Notice and (b) the
term “Selling Lender(s)” shall mean each Lender whose Commitment is not being
increased from that in effect prior to such increase in the Aggregate
Commitment.  Effective on the effective date of any increase in the Aggregate
Commitment pursuant to clause (i) above, each Selling Lender hereby sells,
grants, assigns and conveys to each Buying Lender, without recourse, warranty,
or representation of any kind, except as specifically provided herein, an
undivided percentage in such Selling Lender’s right, title and interest in and
to its outstanding Loans in the respective dollar amounts and percentages
necessary so that, from and after such sale, each such Selling Lender’s
outstanding Loans shall equal such Selling Lender’s Pro Rata Share (calculated
based upon the Effective Commitment Amounts) of the outstanding Loans.
 Effective on the effective date of the increase in the Aggregate Commitment
pursuant to clause (i) above, each Buying Lender hereby purchases and accepts
such grant, assignment and conveyance from the Selling Lenders. Each Buying
Lender hereby agrees that its respective purchase price for the portion of the
outstanding Loans purchased hereby shall equal the respective dollar amount
necessary so that, from and after such payments, each Buying Lender’s
outstanding Loans shall equal such Buying Lender’s Pro Rata Share (calculated
based upon the Effective Commitment Amounts) of the outstanding Loans.  Such
amount shall be payable on the effective date of the increase in the Aggregate
Commitment by wire transfer of immediately available funds to the Agent.  The
Agent, in turn, shall wire transfer any such funds received to the Selling
Lenders, in same day funds, for the sole account of the Selling Lenders.  Each
Selling Lender hereby represents and warrants to each Buying





27




Lender that such Selling Lender owns the Loans being sold and assigned hereby
for its own account and has not sold, transferred or encumbered any or all of
its interest in such Loans, except for participations which will be extinguished
upon payment to Selling Lender of an amount equal to the portion of the
outstanding Loans being sold by such Selling Lender.  Each Buying Lender hereby
acknowledges and agrees that, except for each Selling Lender’s representations
and warranties contained in the foregoing sentence, each such Buying Lender has
entered into its Commitment and Acceptance with respect to such increase on the
basis of its own independent investigation and has not relied upon, and will not
rely upon, any explicit or implicit written or oral representation, warranty or
other statement of the Lenders or the Agent concerning the authorization,
execution, legality, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or the other Loan Documents.  The Borrower hereby
agrees to compensate each Selling Lender for all losses, expenses and
liabilities incurred by each Lender in connection with the sale and assignment
of any Eurocurrency Loan hereunder on the terms and in the manner as set forth
in Section 3.4.

2.7.

Minimum Amount of Each Advance.  Each Eurocurrency Advance in Dollars shall be
in the minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), each Eurocurrency Advance in Euro shall be in the minimum amount of
EUR 5,000,000 (and in multiples of EUR 1,000,000 if in excess thereof), and each
Floating Rate Advance (other than an Advance to repay Swing Line Loans) shall be
in the minimum amount of $250,000 (and in multiples of $250,000 if in excess
thereof), provided, however, that any Floating Rate Advance may be in the amount
of the unused Aggregate Commitment.

2.8.

Optional/Mandatory Pre-payments.  (3)The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances (other than
Swing Line Loans), or, in a minimum aggregate amount of $250,000 or any integral
multiple of $250,000 in excess thereof, any portion of the outstanding Floating
Rate Advances (other than Swing Line Loans) upon notice to the Agent not later
than 12:00 noon (Chicago time) on the date of payment (which shall be a Business
Day).  The Borrower may at any time pay, without penalty or premium, all
outstanding Swing Line Loans, or, in a minimum amount of $100,000 and increments
of $50,000 in excess thereof, any portion of the outstanding Swing Line Loans,
with notice to the Agent and the Swing Line Lender by 11:00 a.m. (Chicago time)
on the date of repayment.  The Borrower may from time to time pay, subject to
the payment of any funding indemnification amounts required by Section 3.4 but
without penalty or premium, all outstanding Eurocurrency Advances, or, in a
minimum aggregate amount of $5,000,000 or any integral multiple of $1,000,000 in
excess thereof, any portion of the outstanding Eurocurrency Advances in Dollars
upon three (3) Business Days’ prior notice to the Agent, and in a minimum
aggregate amount of EUR 5,000,000 or any integral multiple of EUR 1,000,000 in
excess thereof, any portion of the outstanding Eurocurrency Advances in Euro
upon four (4) Business Days’ prior notice to the Agent.

(B)  If at any time and for any reason (other than fluctuations in currency
exchange rates) the Dollar Amount of the Aggregate Outstanding Credit Exposure
is greater than the Aggregate Commitment, the Borrower shall not later than the
following Business Day make a mandatory prepayment of the Loans in an amount
equal to such excess.





28




2.9.

Method of Selecting Types and Interest Periods for New Advances.  The Borrower
shall select the Type of Advance and, in the case of each Eurocurrency Advance,
the Interest Period and Agreed Currency applicable thereto from time to time.
 The Borrower shall give the Agent irrevocable notice (a “Borrowing Notice”) not
later than 12:00 noon (Chicago time) on the Borrowing Date of each Floating Rate
Advance (other than a Swing Line Loan), at least three (3) Business Days before
the Borrowing Date for each Eurocurrency Advance in Dollars and at least four
(4) Business Days before the Borrowing Date for each Eurocurrency Advance in
Euro, specifying:

(i)

the Borrowing Date, which shall be a Business Day, of such Advance,

(ii)

the aggregate amount of such Advance,

(iii)

the Type of Advance selected, and

(iv)

in the case of each Eurocurrency Advance, the Interest Period and Agreed
Currency applicable thereto.

On each Borrowing Date, each Lender shall make available its Loan or Loans, (i)
if such Loan is denominated in Dollars, not later than 2:00 p.m. (Chicago time)
in Federal or other funds immediately available to the Agent, in Chicago,
Illinois, at its address specified in or pursuant to Article XIII and, (ii) if
such Loan is denominated in an Agreed Currency other than Dollars, not later
than 2:00 p.m., local time, in the city of the Agent’s Eurocurrency Payment
Office for such currency, in such funds as may then be customary for the
settlement of international transactions in such currency in the city of and at
the address of the Agent’s Eurocurrency Payment Office for such currency.
 Unless the Agent determines that any applicable condition specified in Article
IV has not been satisfied, the Agent will make the funds so received from the
Lenders available to the Borrower at the Agent’s aforesaid address.

2.10.

Conversion and Continuation of Outstanding Advances.  Floating Rate Advances
(other than Swing Line Loans) shall continue as Floating Rate Advances unless
and until such Floating Rate Advances are converted into Eurocurrency Advances
pursuant to this Section 2.10 or are repaid in accordance with Section 2.8.
 Each Eurocurrency Advance shall continue as a Eurocurrency Advance until the
end of the then applicable Interest Period therefor, at which time:

(i)

each such Eurocurrency Advance denominated in Dollars shall be automatically
converted into a Floating Rate Advance unless (x) such Eurocurrency Advance is
or was repaid in accordance with Section 2.8 or (y) the Borrower shall have
given the Agent a Conversion/Continuation Notice (as defined below) requesting
that, at the end of such Interest Period, such Eurocurrency Advance either
continue as a Eurocurrency Advance for the same or another Interest Period or be
converted into a Floating Rate Advance; and

(ii)

each such Eurocurrency Advance denominated in an Agreed Currency other than
Dollars shall automatically continue as a Eurocurrency Advance in the same
Agreed Currency with an Interest Period of one





29




month unless (x) such Eurocurrency Advance is or was repaid in accordance with
Section 2.8 or (y) the Borrower shall have given the Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance continue as a Eurocurrency
Advance for the same or another Interest Period.

Subject to the terms of Section 2.7, the Borrower may elect from time to time to
convert all or any part of an Advance (other than Swing Line Loans) of any Type
into any other Type or Types of Advances denominated in the same Agreed
Currency; provided that any conversion of any Eurocurrency Advance shall be made
on, and only on, the last day of the Interest Period applicable thereto.  The
Borrower shall give the Agent irrevocable notice (a “Conversion/Continuation
Notice”) of each conversion of an Advance or continuation of a Eurocurrency
Advance not later than 12:00 noon (Chicago time) at least one Business Day, in
the case of a conversion into a Floating Rate Advance, three (3) Business Days,
in the case of a conversion into or continuation of a Eurocurrency Advance
denominated in Dollars, or four (4) Business Days, in the case of a conversion
into or continuation of a Eurocurrency Advance denominated in an Agreed Currency
other than Dollars, prior to the date of the requested conversion or
continuation, specifying:

(i)

the requested date, which shall be a Business Day, of such conversion or
continuation, and

(ii)

the Agreed Currency, amount and Type(s) of Advance(s) into which such Advance is
to be converted or continued and, in the case of a conversion into or
continuation of a Eurocurrency Advance, the duration of the Interest Period
applicable thereto.

2.11.

Changes in Interest Rate, etc.  Each Floating Rate Advance (other than a Swing
Line Loan) shall bear interest on the outstanding principal amount thereof, for
each day from and including the date such Advance is made or is automatically
converted from a Eurocurrency Advance into a Floating Rate Advance pursuant to
Section 2.10, to but excluding the date it is paid or is converted into a
Eurocurrency Advance pursuant to Section 2.10 hereof, at a rate per annum equal
to the Floating Rate for such day.  Each Swing Line Loan shall bear interest on
the outstanding principal amount thereof, for each day from and including the
day such Swing Line Loan is made to but excluding the date it is paid, at a rate
per annum equal to the Floating Rate for such day.  Changes in the rate of
interest on that portion of any Advance maintained as a Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate.
 Each Eurocurrency Advance shall bear interest on the outstanding principal
amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Agent as applicable to such Eurocurrency
Advance based upon the Borrower’s selections under Sections 2.9 and 2.10 and
otherwise in accordance with the terms hereof.  No Interest Period may end after
the Facility Termination Date.

2.12.

Rates Applicable After Default.  Notwithstanding anything to the contrary
contained in Section 2.9 or 2.10, during the continuance of a Default the
Required Lenders may,





30




at their option, by notice to the Borrower, declare that no Advance may be made
as, converted into or continued as a Eurocurrency Advance in Dollars.  During
the continuance of a Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that (i)
each Eurocurrency Advance shall bear interest for the remainder of the
applicable Interest Period at the rate otherwise applicable to such Interest
Period plus 2% per annum, (ii) each Floating Rate Advance shall bear interest at
a rate per annum equal to the Floating Rate in effect from time to time plus 2%
per annum and (iii) the letter of credit fee payable pursuant to clause (i) of
Section 2.4.5 shall be increased by 2% per annum above the fee otherwise
applicable, provided that, during the continuance of a Default under Section 7.6
or 7.7, the interest rates and letter of credit fee set forth in clauses (i),
(ii) and (iii) above shall be applicable to all Advances and Letters of Credit,
respectively, without any election or action on the part of the Agent or any
Lender.

2.13.

Method of Payment.  1.Each Advance shall be repaid and each payment of interest
thereon shall be paid in the currency in which such Advance was made.  All
payments of the Obligations hereunder shall be made, without setoff, deduction,
or counterclaim, in immediately available funds to the Agent at (except as set
forth in the next sentence) the Agent’s address specified pursuant to Article
XIII, or at any other Lending Installation of the Agent specified in writing by
the Agent to the Borrower, by 2:00 p.m. (local time) at the place of payment on
the date when due and shall (except with respect to repayments of Swing Line
Loans) be applied ratably by the Agent among the Lenders.  All payments to be
made by the Borrower hereunder in any currency other than Dollars shall be made
in such currency on the date due in such funds as may then be customary for the
settlement of international transactions in such currency for the account of the
Agent, at its Eurocurrency Payment Office for such currency and shall be applied
ratably by the Agent among the Lenders.  Each payment delivered to the Agent for
the account of any Lender shall be delivered promptly by the Agent to such
Lender in the same type of funds that the Agent received at, (a) with respect to
Floating Rate Loans and Eurocurrency Loans denominated in Dollars, its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Agent from such Lender and (b) with respect to
Eurocurrency Loans denominated in an Agreed Currency other than Dollars, in the
funds received from the Borrower at the address of the Agent’s Eurocurrency
Payment Office for such currency.

(ii)  Notwithstanding the foregoing provisions of this Section, if, after the
making of any Advance in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Advance was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Agent for the account of the Lenders in such Original Currency,
then all payments to be made by the Borrower hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Amount (as
of the date of repayment) of such payment due, it being the intention of the
parties hereto that the Borrower take all risks of the imposition of any such
currency control or exchange regulations.

2.14.

Noteless Agreement; Evidence of Indebtedness.  2.  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender





31




from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder.

(ii)  The Agent shall also maintain accounts in which it will record (a) the
amount of each Loan made hereunder, the Agreed Currency and Type thereof and the
Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (c) the amount of any sum received by the Agent hereunder
from the Borrower and each Lender’s share thereof.

(iii)  The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.

(iv)  Any Lender may request that its Loans be evidenced by a promissory note (a
“Note”).  In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note payable to the order of such Lender in the form of Exhibit C-1
and/or C-2, as applicable.  Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after any assignment pursuant to
Section 12.3) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 12.3, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in paragraphs (i) and (ii) above.

2.15.

Telephonic Notices.  The Borrower hereby authorizes the Lenders and the Agent to
extend, convert or continue Advances, effect selections of Agreed Currencies and
Types of Advances and to transfer funds based on telephonic notices made by any
person or persons the Agent in good faith believes to be acting on behalf of the
Borrower, it being understood that the foregoing authorization is specifically
intended to allow Borrowing Notices and Conversion/Continuation Notices to be
given telephonically.  The Borrower agrees to deliver promptly to the Agent a
written confirmation, if such confirmation is requested by the Agent, of each
telephonic notice signed by an Authorized Officer.  If the written confirmation
differs in any material respect from the action taken by the Agent and the
Lenders, the records of the Agent and the Lenders shall govern absent manifest
error.

2.16.

Interest Payment Dates; Interest and Fee Basis.  Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof, on any date on which the
Floating Rate Advance is prepaid, whether due to acceleration or otherwise, and
at maturity.  Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurocurrency Advance on a
day other than a Payment Date shall be payable on the date of conversion.
 Interest accrued on each Eurocurrency Advance shall be payable on the last day
of its applicable Interest Period, on any date on which the Eurocurrency Advance
is prepaid, whether by acceleration or otherwise, and at maturity.  Interest
accrued on each Eurocurrency Advance having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period.  Interest on Eurocurrency Advances, commitment fees and
letter of credit fees shall be calculated for actual days elapsed on the basis
of a 360-day year, and





32




interest on Floating Rate Advances shall be calculated for actual days elapsed
on the basis of a 365/366-day year.  Interest shall be payable for the day an
Advance is made but not for the day of any payment on the amount paid if payment
is received prior to 2:00 p.m. (local time) at the place of payment.  If any
payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.

2.17.

Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions/Increases.  Promptly after receipt thereof (and in any event by 1:00
p.m., Chicago time, on the applicable Borrowing Date with respect to a Borrowing
Notice for a Floating Rate Advance), the Agent will notify each Lender of the
contents of each Aggregate Commitment reduction notice, Commitment Increase
Notice, Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation
Notice, and repayment notice received by it hereunder.  The Agent will notify
each Lender of the interest rate applicable to each Eurocurrency Advance
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.

2.18.

Lending Installations.  Subject to Section 3.6, each Lender will book its Loans
at the appropriate Lending Installation listed on the administrative information
sheets provided to the Agent in connection herewith or such other Lending
Installation designated by such Lender in accordance with the final sentence of
this Section 2.18.  All terms of this Agreement shall apply to any such Lending
Installation and the Loans and any Notes issued hereunder shall be deemed held
by each Lender for the benefit of any such Lending Installation.  Subject to
Section 3.6, each Lender may, by written notice to the Agent and the Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.

2.19.

Non-Receipt of Funds by the Agent.  Unless the Borrower or a Lender, as the case
may be, notifies the Agent prior to the date on which it is scheduled to make
payment to the Agent of (i) in the case of a Lender, the proceeds of a Loan, or
(ii) in the case of the Borrower, a payment of principal, interest or fees to
the Agent for the account of the Lenders, that it does not intend to make such
payment, the Agent may assume that such payment has been made.  The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption.  If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to (x) in the case of payment by a Lender, the Federal Funds Effective
Rate for such day for the first three (3) days and, thereafter, the interest
rate applicable to the relevant Loan or (y) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan.

2.20.

Replacement of Lender.  If the Borrower is required pursuant to Section 3.1, 3.2
or 3.5 to make any additional payment to any Lender, or if any Lender’s
obligation to make or continue, or to convert Floating Rate Advances into,
Eurocurrency Advances shall be suspended pursuant to Section 3.3, or if any
Lender refuses to consent to any amendment, waiver or other





33




modification of any Loan Document requested by the Borrower that requires the
consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders (any Lender so affected an “Affected Lender”), the Borrower may elect to
replace such Affected Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower, the Agent and JPMorgan in its capacity
as the Principal Issuing Lender shall agree, as of such date, to purchase for
cash, in immediately available funds at a purchase price equal to 100% of their
principal amount, the Advances and other Obligations owing to the Affected
Lender pursuant to an assignment substantially in the form of Exhibit B and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Affected Lender to be terminated as of such date and to
comply with the requirements of Section 12.3 applicable to assignments, and (ii)
the Borrower shall pay to such Affected Lender in same day funds on the day of
such replacement (A) all interest, fees and other amounts then accrued but
unpaid to such Affected Lender by the Borrower hereunder to and including the
date of termination, including without limitation payments due to such Affected
Lender under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 3.4 had the Loans of such Affected Lender been prepaid on such
date rather than sold to the replacement Lender.

2.21.

Market Disruption.  Notwithstanding the satisfaction of all conditions referred
to in Article II and Article IV with respect to any Advance in any Agreed
Currency other than Dollars, if there shall occur on or prior to the date of
such Advance any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which would
in the reasonable opinion of the Agent or the Required Lenders make it
impracticable for the Eurocurrency Loans comprising such Advance to be
denominated in the Agreed Currency specified by the Borrower, then the Agent
shall forthwith give notice thereof to the Borrower and the Lenders, and such
Loans shall not be denominated in such Agreed Currency but shall be made on such
Borrowing Date in Dollars, in an aggregate principal amount equal to the Dollar
Amount of the aggregate principal amount specified in the related Borrowing
Notice or Conversion/Continuation Notice, as the case may be, as Floating Rate
Loans, unless the Borrower notifies the Agent prior to 10:00 a.m. on such
Borrowing Date that it elects not to borrow on such date.

2.22.

Judgment Currency.  If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due from the Borrower hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase the specified currency with such
other currency at the Agent’s main Chicago office on the Business Day preceding
that on which final, non-appealable judgment is given.  The obligations of the
Borrower in respect of any sum due to any Lender or the Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Agent (as the case may be) of any sum adjudged to be so due in
such other currency such Lender or the Agent (as the case may be) may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency.  If the amount of the specified currency so
purchased is less than the sum





34




originally due to such Lender or the Agent, as the case may be, in the specified
currency, the Borrower agrees, to the fullest extent that it may effectively do
so, as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender or the Agent, as the case may be, against such loss, and if the
amount of the specified currency so purchased exceeds (a) the sum originally due
to any Lender or the Agent, as the case may be, in the specified currency and
(b) any amounts shared with other Lenders as a result of allocations of such
excess as a disproportionate payment to such Lender under Section 11.2, such
Lender or the Agent, as the case may be, agrees to remit such excess to the
Borrower.

ARTICLE III
YIELD PROTECTION; TAXES

3.1.

Yield Protection.  If, on or after the date of this Agreement, the adoption of
any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency first made after the date hereof:

(i)

subjects any Lender or any applicable Lending Installation to any Taxes, or
changes the basis of taxation of payments (other than with respect to Excluded
Taxes) to any Lender in respect of its Eurocurrency Loans, or

(ii)

imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than any component of the Statutory Reserve Rate
taken into account in determining the interest rate applicable to Eurocurrency
Advances), or

(iii)

imposes any other condition the result of which is to increase the cost to any
Lender or any applicable Lending Installation of making, funding or maintaining
its Eurocurrency Loans or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with its Eurocurrency Loans, or
requires any Lender or any applicable Lending Installation to make any payment
calculated by reference to the amount of Eurocurrency Loans held or interest
received by it, by an amount reasonably deemed material by such Lender,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Eurocurrency Loans
or Commitment or to reduce the return received by such Lender or applicable
Lending Installation in connection with such Eurocurrency Loans or Commitment,
then, within fifteen (15) days of demand by such Lender, the Borrower shall pay
such Lender such additional amount or amounts as will compensate such Lender for
such increased cost or reduction in amount received.





35




3.2.

Changes in Capital Adequacy Regulations.  If a Lender (including any Lender in
its capacity as the Issuing Lender) reasonably determines that the amount of
capital required or expected to be maintained by such Lender, any Lending
Installation of such Lender or any corporation controlling such Lender is
increased as a result of a Change, then, within fifteen (15) days of demand by
such Lender, the Borrower shall pay such Lender the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender reasonably determines is attributable to
this Agreement, its Loans, its L/C Interests or its Commitment to make Loans or
to issue or participate in Letters of Credit hereunder (after taking into
account such Lender’s policies as to capital adequacy).  “Change” means (i) any
change after the date of this Agreement in the Risk-Based Capital Guidelines or
(ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Lender or any Lending Installation or any corporation
controlling any Lender.  “Risk-Based Capital Guidelines” means (i) the
risk-based capital guidelines in effect in the United States on the date of this
Agreement and (ii) the corresponding capital regulations promulgated by
regulatory authorities outside the United States implementing the July 1988
report of the Basle Committee on Banking Regulation and Supervisory Practices
Entitled “International Convergence of Capital Measurements and Capital
Standards”, including transition rules, and any amendments to such regulations
adopted prior to the date of this Agreement.

3.3.

Availability of Types of Advances.  If any Lender determines that maintenance of
its Eurocurrency Loans at a suitable Lending Installation would violate any
applicable law, rule, regulation, or directive, whether or not having the force
of law, or if the Required Lenders determine that (i) deposits of a type,
currency and maturity appropriate to match fund Eurocurrency Advances are not
available or (ii) the interest rate applicable to Eurocurrency Advances does not
accurately reflect the cost of making or maintaining Eurocurrency Advances, then
the Agent shall suspend the availability of Eurocurrency Advances (until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist) and require any affected Eurocurrency Advances
to be repaid or converted to Floating Rate Advances, subject to the payment of
any funding indemnification amounts required by Section 3.4.

3.4.

Funding Indemnification.  If any payment of a Eurocurrency Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurocurrency Advance is
not made or converted on the date specified by the Borrower for any reason other
than default by one or more Lenders, the Borrower will indemnify each Lender
(other than any Lender in default of its obligations under this Agreement) for
any loss or cost actually incurred by it resulting therefrom, including, without
limitation, any loss or cost in liquidating or employing deposits acquired to
fund or maintain such Eurocurrency Advance, but in any event not including lost
profits.

3.5.

Taxes.  3.  All payments by the Borrower to or for the account of any Lender or
the Agent hereunder shall be made free and clear of and without deduction or
withholding for any and all Taxes except as required by applicable law as a
result of the failure by such Lender or such Agent (as the case may be) to
provide any form required to be delivered pursuant to Section 3.5(iv) or Section
3.5(viii) of this Agreement.  Subject to Section 3.5(v) of





36




this Agreement, if the Borrower shall be required by law to deduct or withhold
any Taxes from or in respect of any sum payable hereunder to any Lender or the
Agent, (a) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.5) such Lender or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the Agent
the original copy of a receipt evidencing payment thereof within thirty (30)
days after such payment is made.

(ii)  In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution or
delivery of, or otherwise with respect to, this Agreement (“Other Taxes”).

(iii)  Subject to Section 3.5(v) of this Agreement, the Borrower hereby agrees
to indemnify the Agent and each Lender for the full amount of Taxes or Other
Taxes (including, without limitation, any Taxes or Other Taxes imposed on
amounts payable under this Section 3.5) paid by the Agent or such Lender and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto.  Payments due under this indemnification shall be made within
thirty (30) days of the date the Agent or such Lender makes demand therefor
pursuant to Section 3.6 and delivers to the Borrower (with a copy to the Agent)
either (A) a copy of the receipt issued by a Governmental Authority evidencing
payment of such Taxes or Other Taxes or (B) a certificate as to the amount of
such payment prepared in good faith.

(iv)  Each Lender that is not incorporated under the laws of the United States
of America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, on
or prior to the date of this Agreement (and in the case of a Transferee that is
a Non-U.S. Lender, on or prior to the date such person acquires an interest in
any Loan Document), (i) deliver to each of the Borrower and the Agent two duly
completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, or (ii) in the case of a Non-U.S. Lender claiming exemption from the
withholding of United States federal income tax under Section 881(c) of the Code
with respect to payments of "portfolio interest", deliver two duly completed
copies of United States Internal Revenue Service Form W-8BEN and a certificate
representing that such Lender is not (A) a "bank" for purposes of Section 881(c)
of the Code, (B) a ten-percent shareholder of the Borrower (within the meaning
of Section 871(h)(3)(B) of the Code) or (C) a controlled foreign corporation
related to the Borrower (within the meaning of Section 864(d)(4) of the Code),
certifying in either case that such Lender is entitled to receive all payments
under this Agreement without deduction or withholding of any United States
federal income taxes.  Each Non-U.S. Lender further undertakes to deliver to
each of the Borrower and the Agent (x) renewals or additional copies of such
form (or any successor form) on or before the date that such form expires or
becomes obsolete, and (y) after the occurrence of any event requiring a change
in the most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Agent.  All forms
or amendments described in the preceding sentence shall certify that such Lender
is entitled to receive all payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred after the date of this





37




Agreement and prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrower and the Agent that it is not
capable of receiving payments without any deduction or withholding of United
States federal income tax.

(v)  For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form as required pursuant to clause (iv), above
with respect to any payment under the Agreement (unless such failure is due to a
change in treaty, law or regulation, or any change in the interpretation or
administration thereof by any governmental authority, occurring subsequent to
the date such Non-U.S. Lender becomes a party to this Agreement), such Non-U.S.
Lender shall not be entitled to indemnification or any additional payments under
this Section 3.5 with respect to Taxes imposed by the United States on such
payment. If a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.

(vi)  Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement pursuant to the
law of any relevant jurisdiction or any treaty shall deliver to the Borrower
(with a copy to the Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate.

(vii)  If the U.S. Internal Revenue Service or any other governmental authority
of the United States or any other country or any political subdivision thereof
asserts a claim that the Agent did not properly withhold tax from amounts paid
to or for the account of any Lender (because the appropriate form was not
delivered or properly completed, because such Lender failed to notify the Agent
of a change in circumstances which rendered its exemption from withholding
ineffective, or for any other reason), such Lender shall indemnify the Agent
fully for all amounts paid, directly or indirectly, by the Agent as tax,
withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all costs and expenses related thereto
(including attorneys fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent).  The obligations of the Lenders under
this Section 3.5(vii) shall survive the payment of the Obligations and
termination of this Agreement.

(viii)  Any Lender that is a United States person as defined in section
7701(a)(30) of the Code, including any Transferee that is a United States
person, shall deliver to the Borrower (with a copy to the Agent) a statement
signed by an authorized signatory of the Lender that it is a United States
person and, if necessary to avoid U.S. backup withholding, a duly completed and
signed Internal Revenue Service Form W-9 (or successor form) establishing that
the Lender is organized under the laws of the United States and is not subject
to backup withholding.

(ix)  If any Agent or Lender determines, in its reasonable judgment, that, based
on a final determination, it has received a refund of, or a credit with respect
to, any Taxes or Other Taxes





38




as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to Section 3.5 of this Agreement,
it shall pay over such refund or credit to the Borrower within ten (10) Business
Days of the receipt of such refund or the use of such credit.  This section
shall not be construed to require any Agent or Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or to any other Person.

3.6.

Lender Statements; Survival of Indemnity.  To the extent reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurocurrency Loans to reduce any liability of the Borrower to such Lender
under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurocurrency
Advances under Section 3.3, so long as such designation is not, in the judgment
of such Lender, disadvantageous to such Lender.  Each Lender shall deliver a
written statement of such Lender to the Borrower (with a copy to the Agent) as
to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5.  Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error.  Determination of amounts payable
under such Sections in connection with a Eurocurrency Loan shall be calculated
as though each Lender funded its Eurocurrency Loan through the purchase of a
deposit of the type, currency and maturity corresponding to the deposit used as
a reference in determining the Eurocurrency Rate applicable to such Loan,
whether in fact that is the case or not.  Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable within
fifteen (15) days after receipt by the Borrower of such written statement.  The
obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive
payment of the Obligations and termination of this Agreement.

ARTICLE IV
CONDITIONS PRECEDENT

4.1.

Initial Advance.  The Lenders shall not be required to make the initial Loans
hereunder unless:

(a)

The Agent (or its counsel) shall have received from each party hereto either (i)
a counterpart of this Agreement signed on behalf of such party or (ii) written
evidence reasonably satisfactory to the Agent (which may include facsimile
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart to this Agreement.

(b)

The Agent shall have received a favorable written opinion (addressed to the
Agent and the Lenders and dated the Closing Date) of each of (i) Latham &
Watkins LLP and (ii) Sanford S. Wadler, counsel for the Borrower, each in form
and substance reasonably satisfactory to the Agent.

(c)

The Lenders, the Agent and the Arranger shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.





39




(d)

All governmental and third party approvals necessary in connection with the
financing contemplated hereby shall have been obtained and be in full force and
effect.

(e)

The Agent shall have received such customary documents and certificates, all in
form and substance reasonably satisfactory to the Agent and as further described
in the list of closing documents attached as Schedule 4.1.

4.2.

Each Advance and Letter of Credit.  The Lenders shall not (except as otherwise
set forth in Section 2.5.4 with respect to Revolving Loans for the purpose of
repaying Swing Line Loans) be required to make any Advance, and the Issuing
Lender shall not be required to issue any Letter of Credit, unless on the
applicable Borrowing Date or, in the case of a Letter of Credit, the date of
issuance:

(i)

There exists no Default or Unmatured Default.

(ii)

The representations and warranties contained in Article V are true and correct
in all material respects as of such Borrowing Date or date of issuance except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.

Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, with
respect to each such Advance and each application with respect to each such
Letter of Credit shall constitute a representation and warranty by the Borrower
that the conditions contained in Section 4.2(i) and (ii) have been satisfied.
 Subject to Section 2.10, the conditions contained in this Section 4.2 shall not
apply to the conversion or continuation of all or any portion of any outstanding
Advance.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1.

Existence and Standing.  Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to own, operate and encumber its Property and to
conduct its business, as presently conducted in each jurisdiction in which its
business is conducted, except for any failure to be so authorized that could not
reasonably be expected to have a Material Adverse Effect.

5.2.

Authorization and Validity.  Each Loan Party has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder.  The execution and delivery by each Loan
Party of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate (or
equivalent) proceedings, and the Loan Documents to which such Loan





40




Party is a party constitute legal, valid and binding obligations of such Loan
Party enforceable against such Loan Party in accordance with their respective
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

5.3.

No Conflict; Government Consent.  Neither the execution and delivery by the Loan
Parties of the Loan Documents, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Borrower or any of its Subsidiaries or (ii) the Borrower’s or any
Subsidiary’s articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating or other management agreement, as the case may be, or (iii) the
provisions of any indenture, instrument or agreement to which the Borrower or
any of its Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or any Subsidiary pursuant to the terms of any such
indenture, instrument or agreement.  No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any Governmental Authority
which has not been obtained by the Borrower or any of its Subsidiaries, is
required to be obtained by the Borrower or any of its Subsidiaries in connection
with the execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by the Borrower of the Obligations or the
legality, validity, binding effect or enforceability of any of the Loan
Documents, except (i) filings, consents or notices which have been made,
obtained or given, or which, if not made, obtained or given, individually or in
the aggregate could not reasonably be expected to have a Material Adverse
Effect, and (ii) filings necessary to create or perfect security interests in
the Collateral.

5.4.

Financial Statements.  The December 31, 2004 audited consolidated financial
statements and the March 31, 2005 unaudited consolidated financial statements of
the Borrower and its Subsidiaries heretofore delivered to the Lenders were
prepared in accordance with generally accepted accounting principles in effect
on the date such statements were prepared and fairly present the consolidated
financial condition and operations of the Borrower and its Subsidiaries at such
dates and the consolidated results of their operations for the periods then
ended, subject, in the case of such unaudited financial statements, to normal
year-end adjustments and the absence of notes.

5.5.

Material Adverse Change.  Since December 31, 2004 there has been no change in
the business, Property, financial condition or results of operations of the
Borrower and its Subsidiaries taken as a whole, which could reasonably be
expected to have a Material Adverse Effect.

5.6.

Taxes.  The Borrower and its Subsidiaries have filed all material United States
federal tax returns and all other material tax returns which are required to be
filed and have paid all material taxes due pursuant to said returns or pursuant
to any assessment received by the Borrower or any of its Subsidiaries, except
such taxes, if any, as are not yet due and payable or are being contested in
good faith and as to which adequate reserves have been provided in accordance
with Agreement Accounting Principles.  No tax liens have been filed and no
claims





41




are being asserted with respect to any such material taxes, except such taxes,
if any, as are not yet due and payable or are being contested in good faith and
as to which adequate reserves have been provided in accordance with Agreement
Accounting Principals.  The United States income tax returns of the Borrower and
its Subsidiaries have been audited by the Internal Revenue Service through the
fiscal year ended December 31, 1994.  The charges, accruals and reserves on the
books of the Borrower and its Subsidiaries in respect of any taxes are adequate
in accordance with Agreement Accounting Principles.

5.7.

Litigation and Contingent Obligations.  Except as set forth on Schedule 5.7,
 there is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting the Borrower or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Loans.  As of the Closing Date, other
than any liability incident to any litigation, arbitration or proceeding which
(i) could not reasonably be expected to have a Material Adverse Effect or (ii)
is set forth on Schedule 5.7, the Borrower and its Subsidiaries have no material
contingent obligations not provided for or disclosed in the financial statements
referred to in Section 5.4 or the footnotes thereto.

5.8.

Subsidiaries.  Schedule 5.8 contains an accurate list of all Subsidiaries of the
Borrower as of the Closing Date, setting forth their respective jurisdictions of
organization and the percentage of their respective Equity Interests owned by
the Borrower or other Subsidiaries.  All of the issued and outstanding Equity
Interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interest) duly authorized and issued and
are fully paid and non-assessable.  No Material Domestic Subsidiaries exist as
of the Closing Date.

5.9.

ERISA.  Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: there are no Unfunded Liabilities
under any Single Employer Plans; neither the Borrower nor any other member of
the Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans; each Plan complies in all material
respects with all applicable requirements of law and regulations; no Reportable
Event has occurred with respect to any Plan; neither the Borrower nor any other
member of the Controlled Group has withdrawn from any Plan or initiated steps to
do so; and no steps have been taken to reorganize or terminate any Plan.

5.10.

Accuracy of Information.  The information, exhibits and reports furnished by the
Borrower or any of its Subsidiaries to the Agent or to any Lender in connection
with the negotiation of, or compliance with, the Loan Documents, taken as a
whole, do not contain any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
materially misleading in a manner relied upon by the Lenders to their detriment.

5.11.

Regulation U.  Neither the Borrower nor any of its Subsidiaries is engaged in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.  After giving effect to the application of proceeds of each
Advance hereunder, the Aggregate Outstanding Credit Exposure will not exceed the
sum of (i) 50% of the value of all Margin Stock





42




held by the Borrower or any of its Subsidiaries at such time plus (ii) the value
of all Collateral other than Margin Stock at such time.

5.12.

Material Agreements.  Neither the Borrower nor any Subsidiary is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any agreement (other than agreements or instruments
evidencing or governing Indebtedness) to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect.

5.13.

Compliance With Laws.  The Borrower and its Subsidiaries have complied with all
applicable statutes, rules, regulations, orders and restrictions of any
Governmental Authority having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property, except for any failure
to comply with any of the foregoing which could not reasonably be expected to
have a Material Adverse Effect.

5.14.

Ownership of Properties.  Except as set forth on Schedule 6.15, on the date of
this Agreement, the Borrower and its Subsidiaries will have good title, free of
all Liens other than those permitted by Section 6.15, to all of the Property and
assets reflected in the Borrower’s most recent consolidated financial statements
provided to the Agent as owned by the Borrower and its Subsidiaries and all
other Property material to the Borrower’s and its Subsidiaries’ businesses,
except as sold or otherwise disposed of in the ordinary course of business.  The
Borrower and each Subsidiary (i) owns and/or possesses all the patents,
trademarks, trade names, service marks, copyrights, licenses and rights with
respect to the foregoing necessary for the present conduct of its business
without any known conflict with the rights of others, and (ii) owns and/or
possesses and/or has applied for all the patents, trademarks, trade names,
service marks, copyrights, licenses and rights with respect to the foregoing
necessary for the planned conduct of its business for the next six months,
without any known conflict with the rights of others, except, with respect to
clauses (i) and (ii), where the failure to own and/or possess any patents,
trademarks, trade names, service marks, copyrights, licenses and/or rights could
not reasonably be expected to have a Material Adverse Effect and/or subject the
Borrower or any Subsidiary to any material liability in connection with any
infringement and/or similar cause of action related to any of the foregoing.

5.15.

Plan Assets; Prohibited Transactions.  The Borrower is not an entity deemed to
hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an employee
benefit plan (as defined in Section 3(3) of ERISA) which is subject to Title I
of ERISA or any plan (within the meaning of Section 4975 of the Code), and
neither the execution of this Agreement nor the making of Loans or issuance of
Letters of Credit hereunder gives rise to a prohibited transaction (within the
meaning of Section 406 of ERISA or Section 4975 of the Code) with respect to
“plan assets” of the Borrower and its Subsidiaries.

5.16.

Environmental Matters.  In the ordinary course of its business, the officers of
the Borrower consider the effect of Environmental Laws on the business of the
Borrower and its Subsidiaries, in the course of which they identify and evaluate
potential risks and liabilities accruing to the Borrower due to Environmental
Laws.  On the basis of this consideration, the Borrower has concluded that
Environmental Laws could not reasonably be expected to have a Material Adverse
Effect.  Neither the Borrower nor any Subsidiary has received any notice to the





43




effect that its operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any
investigation by any Governmental Authority evaluating whether any remedial
action is needed to respond to a release of any toxic or hazardous waste or
substance into the environment, which non-compliance or remedial action could
reasonably be expected to have a Material Adverse Effect.

5.17.

Investment Company Act.  Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.18.

Public Utility Holding Company Act.  Neither the Borrower nor any Subsidiary is
a “holding company” or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

5.19.

[Reserved].

5.20.

Subordinated Indebtedness.  The Secured Obligations constitute senior
indebtedness which is entitled to the benefits of the subordination provisions
of all outstanding Subordinated Indebtedness.

5.21.

Post-Retirement Benefits.  As of the Closing Date, neither the Borrower nor any
of its Subsidiaries has any expected costs of post-retirement medical and
insurance benefits payable to their employees and former employees, to the
extent such costs are required to be estimated by the Borrower in accordance
with Financial Accounting Standards Board Statement No. 106.

5.22.

Insurance.  Schedule 5.22 accurately sets forth as of the Closing Date all
insurance policies and programs currently in effect with respect to the
respective properties and assets and business of the Borrower and its Domestic
Subsidiaries, specifying, for each such policy and program, (i) the amount
thereof, (ii) the risks insured against thereby, (iii) the name of the insurer
and each insured party thereunder, (iv) the policy or other identification
number thereof, (v) the expiration date thereof, (vi) the annual premium with
respect thereto, and (vii) any reserves relating to any self-insurance program
that is in effect.

5.23.

Reportable Transaction.  The Borrower does not intend to treat the Advances as
being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4).  In the event the Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Agent thereof.

ARTICLE VI
COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:





44




6.1.

Financial Reporting.  The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:

(i)

Within ninety (90) days after the close of each of its fiscal years, to the
extent prepared to comply with SEC requirements, a copy of the Borrower’s report
on SEC Form 10-K filed with the SEC for such fiscal year, or, if no such Form
10-K was filed by the Borrower, an unqualified (except for qualifications
relating to changes in accounting principles or practices reflecting changes in
generally accepted accounting principles and required or approved by the
Borrower’s independent certified public accountants) audit report certified by
independent certified public accountants acceptable to the Required Lenders,
prepared in accordance with Agreement Accounting Principles on a consolidated
basis for itself and its Subsidiaries, including balance sheets as of the end of
such period, related profit and loss and reconciliation of surplus statements,
and a statement of cash flows.

(ii)

Within forty-five (45) days after the close of the first three quarterly periods
of each of its fiscal years, for itself and its Subsidiaries, to the extent
prepared to comply with SEC requirements, a copy of the Borrower’s report on SEC
Form 10-Q filed with the SEC for such fiscal quarter, or, if no such Form 10-Q
was filed by the Borrower, consolidated unaudited balance sheets as at the close
of each such period and consolidated profit and loss and reconciliation of
surplus statements and a statement of cash flows for the period from the
beginning of such fiscal year to the end of such quarter, all certified by its
chief financial officer.

(iii)

As soon as available, but in any event within ninety (90) days after the
beginning of each fiscal year of the Borrower, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and funds
flow statement) of the Borrower and its Subsidiaries for such fiscal year.

(iv)

Within ten (10) days after the delivery of the Financial Statements required
under Section 6.1(i) and within fifteen (15) days after the delivery of the
financial statements required under Section 6.1(ii), a compliance certificate in
substantially the form of Exhibit A signed by its Chief Financial Officer or
Treasurer showing the calculations necessary to determine compliance with this
Agreement and stating that no Default or Unmatured Default exists, or if any
Default or Unmatured Default exists, stating the nature and status thereof.

(v)

Within 270 days after the close of each fiscal year, a statement of the Unfunded
Liabilities of each Single Employer Plan, certified as correct by an actuary
enrolled under ERISA.





45




(vi)

As soon as possible and in any event within thirty (30) days after the Borrower
knows that any Reportable Event that could reasonably be expected to have a
Material Adverse Effect has occurred with respect to any Plan, a statement,
signed by the chief financial officer of the Borrower, describing said
Reportable Event and the action which the Borrower proposes to take with respect
thereto.

(vii)

As soon as possible and in any event within twenty (20) days after receipt by
the Borrower, a copy of (a) any notice or claim to the effect that the Borrower
or any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Borrower, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Borrower or any of its Subsidiaries, which, in
either case, could reasonably be expected to have a Material Adverse Effect.

(viii)

Promptly upon the furnishing thereof to the shareholders of the Borrower, copies
of all financial statements, reports and proxy statements so furnished.

(ix)

Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Borrower or any of
its Subsidiaries files with the Securities and Exchange Commission.

(x)

Such other information (including non-financial information) as the Agent or any
Lender may from time to time reasonably request.

(xi)

(A) Within five (5) Business Days after each purchase by the Borrower or any of
its Subsidiaries of Margin Stock in the amount of $1,000,000 or more and (B)
together with each delivery of a compliance certificate pursuant to Section
6.1(iv), a current list of all Margin Stock (and its current value) held by the
Borrower or any of its Subsidiaries.

Information required to be delivered pursuant to clauses (i), (ii), and (viii)
of this Section 6.1 (to the extent any such documents are included in materials
otherwise filed with the SEC) shall be deemed to have been delivered on the date
(a) on which the Borrower provides notice to the Lenders that such information
has been posted on the Borrower’s Internet website at the website address listed
on the signature page hereof or at another website identified in such notice and
accessible to the Lenders without charge; or (b) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Agent have access (whether a commercial, third-party
website or whether sponsored by the Agent); provided that: (x) the Borrower
shall deliver paper copies of such information to any Lender that requests such
delivery and (y) the Borrower shall notify the Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.





46







6.2.

Use of Proceeds.  The Borrower will, and will cause each Subsidiary to, use the
proceeds of the Advances to make Permitted Acquisitions pursuant to the terms of
this Agreement, for working capital and for other general corporate purposes.
 The Borrower will not, nor will it permit any Subsidiary to, use any of the
proceeds of the Advances to purchase or carry any Margin Stock in violation of
Regulation U.

6.3.

Notice of Default.  The Borrower will give prompt notice in writing to the
Lenders of the occurrence of any Default or Unmatured Default and of any other
development, financial or otherwise, which could reasonably be expected to have
a Material Adverse Effect.

6.4.

Conduct of Business.  The Borrower will, and will cause each Subsidiary to,
carry on and conduct its business only in fields of enterprise substantially the
same as or reasonably related to the fields of enterprise in which it is
presently conducted and do all things necessary to remain duly incorporated or
organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, in each case, except to
the extent that a failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.5.

Taxes.  The Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States federal, if applicable, and applicable
foreign, state and local material tax returns required by law and pay when due
all taxes, assessments and governmental charges and levies upon it or its
income, profits or Property which if unpaid might become a Lien on any of the
Collateral, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside if
and to the extent required by Agreement Accounting Principles.

6.6.

Insurance; Insurance and Condemnation Proceeds.  (d)  The Borrower shall
maintain for itself and its Domestic Subsidiaries, or shall cause each of its
Domestic Subsidiaries to maintain, in full force and effect the insurance
policies and programs listed on Schedule 5.22 or substantially similar policies
and programs or other policies and programs as reflect coverage that is
reasonably consistent with prudent industry practice.  The Borrower shall
deliver to the Agent (i) endorsements to all “All Risk” physical damage
insurance policies on all of the Borrower’s and the Guarantors’ tangible real
and personal property and assets and business interruption insurance policies
naming the Agent loss payee, and (ii) certificates as to all general liability
and other liability policies naming the Agent an additional insured.  In the
event the Borrower or any of its Domestic Subsidiaries, at any time or times
hereafter shall fail to obtain or maintain any of the policies or insurance
required herein or to pay any premium in whole or in part relating thereto
within ten (10) days after written notice from the Agent, then the Agent,
without waiving or releasing any obligations or resulting Default hereunder, may
at any time or times thereafter so long as such failure shall continue (but
shall be under no obligation to do so) obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which the Agent deems advisable.  All sums so disbursed by the Agent shall
constitute part of the Obligations, payable as provided in this Agreement.





47




(b)

The Borrower shall direct (and, if applicable, shall cause any Guarantor to
direct) all insurers under policies of property damage, machinery and business
interruption insurance and payors of any condemnation claim or award relating to
the property to pay all proceeds payable under such policies or with respect to
such claim or award for any loss with respect to the Collateral directly to the
Agent, for the benefit of the Agent and the Holders of the Secured Obligations.
 Unless an Unmatured Default or Default shall have occurred and be continuing,
the Agent shall remit such proceeds to the Borrower.  If a Default exists and is
continuing, then the Agent shall, at the request of the Required Lenders, apply
such proceeds as a prepayment of the Revolving Loans.  If an Unmatured Default
exists, then the Agent shall hold such proceeds as cash collateral for the
Obligations in an interest bearing account until the earlier to occur of (i)
such Unmatured Default becoming a Default (in which case, the proceeds held in
the cash collateral account shall be applied pursuant to the terms of the
immediately preceding sentence) or (ii) the Agent’s determination, in its
reasonable discretion, that such Unmatured Default has been cured or otherwise
no longer exists (in which case, the Agent shall remit such proceeds to the
Borrower).  Each such policy shall contain a long-form loss-payable endorsement
naming the Agent as loss payee, which endorsement shall be in form and substance
reasonably acceptable to the Agent.

6.7.

Compliance with Laws.  The Borrower will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject including, without limitation, all
Environmental Laws, the violation of which could reasonably be expected to have
a Material Adverse Effect and/or result in the creation of any Lien not
permitted by Section 6.15.

6.8.

Maintenance of Properties.  The Borrower will, and will cause each Subsidiary
to, do all things necessary and commercially reasonable to maintain, preserve,
protect and keep its Property in good repair, working order and condition,
ordinary wear and tear excepted, and make all necessary and proper repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times, in each case except to the
extent that a failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.9.

Inspection.  The Borrower will, and will cause each Subsidiary to, permit the
Agent and the Lenders, by their respective representatives and agents, to
inspect any of the Property, books and financial records of the Borrower and
each Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Borrower and each Subsidiary, and to discuss the
affairs, finances and accounts of the Borrower and each Subsidiary with, and to
be advised as to the same by, their respective officers, in each case upon
reasonable advance notice and at such reasonable times (during normal business
hours) and intervals as the Agent may designate.

6.10.

Dividends.  The Borrower will not, nor will it permit any Subsidiary to, declare
or pay any dividends or make any distributions on its capital stock (other than
dividends payable in its own capital stock) or redeem, repurchase or otherwise
acquire or retire any of its Equity Interests at any time outstanding (or
consummate any transaction that has a substantially similar effect), except that
any Subsidiary may declare and pay dividends or make distributions, in each
case, ratably with respect to its Equity Interests, and excluding share
repurchases of the Borrower’s capital stock used (i) to fund employee stock
purchase plans and employee stock





48




option plans or (ii) as consideration, in whole or in part, for any Permitted
Acquisition, provided that all such share repurchases do not exceed $5,000,000
in the aggregate in any fiscal year, and provided further, in the case of any
repurchase of capital stock to be used as described in clause (ii) above, that
no Default or Unmatured Default exists before or after giving effect to such
repurchase.

6.11.

Indebtedness.  The Borrower will not, nor will it permit any Subsidiary to,
create, incur or suffer to exist any Indebtedness, except:

(i)

The Loans and Reimbursement Obligations.

(ii)

Indebtedness (other than Indebtedness of Foreign Subsidiaries and Intercompany
Indebtedness) existing on the Closing Date and described in Part I of Schedule
6.11.

(iii)

Indebtedness arising under Rate Management Transactions and other Financial
Contracts permitted by Section 6.25.

(iv)

The Subordinated Indebtedness and any Permitted Refinancing thereof.

(v)

Indebtedness (other than Intercompany Indebtedness) of Foreign Subsidiaries not
exceeding $25,000,000 (or equivalent in foreign currencies) in aggregate
principal amount at any one time outstanding.

(vi)

Factoring of accounts and notes receivable of Foreign Subsidiaries, provided
that (A) such receivables sold without recourse to the selling Foreign
Subsidiary shall be sold on commercially reasonable terms and (B) the
liabilities of such Foreign Subsidiaries with respect to such receivables sold
with recourse to the selling Foreign Subsidiary shall not exceed $10,000,000 (or
equivalent in foreign currencies) in the aggregate outstanding at any time.

(vii)

Indebtedness constituting Contingent Obligations permitted by Section 6.24.

(viii)

Indebtedness incurred pursuant to Sale and Leaseback Transactions, provided that
at the time such transaction is entered into (A) no Default or Unmatured Default
exists and (B) the Leverage Ratio as of the last day of the most recent fiscal
quarter for which the Borrower has delivered financial statements pursuant to
Section 6.1 on a pro forma basis as if such Sale and Leaseback Transaction were
entered into at the beginning of the four-fiscal quarter period ending on such
day would have been equal to or less than 2.50 to 1.00.

(ix)

Intercompany Indebtedness of the Borrower to any Subsidiary or of any Guarantor
to the Borrower or any other Subsidiary or of any Subsidiary that is not a
Guarantor to any other Subsidiary that is not a Guarantor; provided that if the
Borrower or any Guarantor is the obligor on such





49




Intercompany Indebtedness, such Intercompany Indebtedness shall be expressly
subordinate to the payment in full of the Secured Obligations in a manner
reasonably satisfactory in form and substance to the Agent.

(x)

Intercompany Indebtedness of any Subsidiary that is not a Guarantor to the
Borrower or any Guarantor (i) existing on the Closing Date and described on Part
II of Schedule 6.11 or (ii) incurred after the Closing Date in the ordinary
course of business.

(xi)

Other Intercompany Indebtedness, not otherwise permitted by clauses (ix) and (x)
above, permitted by Section 6.14(iii).

(xii)

Indebtedness constituting purchase money Indebtedness or Capital Leases not
exceeding $25,000,000 (or the equivalent amount in foreign currencies) in
aggregate principal amount at any one time outstanding.

(xiii)

Other Indebtedness (other than Intercompany Indebtedness), not otherwise
permitted by clauses (i) through (xii) above, not exceeding $15,000,000 in the
aggregate outstanding at any one time.

6.12.

Merger.  The Borrower will not, nor will it permit any Subsidiary to, merge or
consolidate with or into any other Person, except that a Subsidiary may merge
(i) into the Borrower or a Wholly-Owned Subsidiary or (ii) in connection with a
Permitted Acquisition, provided, in each case, that if a Guarantor merges with
another Subsidiary, the surviving entity shall be a Guarantor.

6.13.

Sale of Assets.  The Borrower will not, nor will it permit any Subsidiary to,
lease, sell or otherwise dispose of its Property to any other Person, except:

(i)

Sales of inventory in the ordinary course of business.

(ii)

Sales by Foreign Subsidiaries of accounts receivable and notes receivable
permitted by Section 6.11(vi).

(iii)

Sales or other dispositions of Property in connection with Sale and Leaseback
Transactions permitted by Section 6.11(viii).

(iv)

Equipment or other assets traded in or exchanged for replacement assets.

(v)

Leases, sales or other dispositions of its Property (excluding leases, sales or
other dispositions permitted under clauses (i) through (iv) above) that,
together with all other Property of the Borrower and its Subsidiaries previously
leased, sold or disposed of as permitted by this clause (v) during the
four-fiscal quarter period ending with the fiscal quarter in which any such
lease, sale or other disposition occurs, do not constitute a Substantial Portion
of the Property of the Borrower and its Subsidiaries, provided that during the
continuance of a Default or Unmatured Default,





50




any disposition of Collateral pursuant to this clause (v) shall be for
consideration consisting only of cash and Cash Equivalent Investments.

(vi)

Dividends or distributions permitted by Section 6.10.

(vii)

Dispositions of Property that constitute Investments permitted by Section 6.14.

(viii)

Sales or other distributions of Property by the Borrower to any Guarantor or by
any Guarantor to the Borrower or any other Guarantor or by any Subsidiary that
is not a Guarantor to the Borrower or any other Subsidiary.

6.14.

Investments and Acquisitions.  The Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, or to make any Acquisition of any
Person, except:

(i)

Cash Equivalent Investments.

(ii)

Investments in Equity Interests in Subsidiaries existing on the Closing Date;
Intercompany Indebtedness permitted by Section 6.11 (other than clause (xi)
thereof); Intercompany Indebtedness of any Subsidiary to the Borrower which is
incurred in the ordinary course of business; and other Investments existing on
the Closing Date and described in Schedule 6.14.

(iii)

Investments by the Borrower or any Guarantor in Subsidiaries other than
Guarantors, in addition to Investments permitted by clause (ii) above not to
exceed in the aggregate during the term of this Agreement the sum of (A)
$15,000,000 (or equivalent in foreign currencies) plus (B) the cumulative amount
of repayments of principal, returns of capital and dividends received by the
Borrower or any Guarantor from Subsidiaries other than Guarantors on Investments
(including existing Investments) in such Subsidiaries.  To the extent that the
Borrower or any Guarantor makes an Investment in a Subsidiary by converting
Intercompany Indebtedness of such Subsidiary to an Equity Interest or Equity
Interests in such Subsidiary, such conversion shall not be deemed to be a new
Investment for purposes of this clause (iii).

(iv)

Investments in the Borrower and in Subsidiaries that are Guarantors, and
Investments by Subsidiaries that are not Guarantors in the Borrower or other
Subsidiaries.

(v)

(A) Permitted Acquisitions and (B) Investments by the Borrower or any Guarantor
in Subsidiaries other than Guarantors to be used to fund Permitted Acquisitions,
provided that in each case no Default or Unmatured Default exists before or
after giving effect to such Permitted Acquisition.





51




(vi)

Investments constituting Rate Management Transactions and Financial Contracts
permitted by Section 6.25.

(vii)

Investments constituting Contingent Obligations (or payments thereon) permitted
by Section 6.24.

(viii)

Investments by the Borrower in any Subsidiary made solely to pay any liability
pursuant to the MJ Lawsuit.

(ix)

Other Investments not otherwise permitted by clauses (i) through (viii) above,
not exceeding (A) $30,000,000 per Investment and (B) in the aggregate during the
term of this Agreement, the sum of (y) $125,000,000, plus (z) the cumulative
amount of repayments of principal, returns of capital and dividends received by
the Borrower or any Guarantor on Investments made pursuant to this clause (ix).

6.15.

Liens.  The Borrower will not, nor will it permit any Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Borrower or
any of its Subsidiaries, except:

(i)

Liens for taxes, assessments or governmental charges (other than Liens imposed
by the PBGC) or levies on its Property if the same shall not at the time be
delinquent or thereafter can be paid without penalty, or are being contested in
good faith and by appropriate proceedings and for which adequate reserves shall
have been set aside on its books if and to the extent required by Agreement
Accounting Principles.

(ii)

Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens and
other similar liens arising in the ordinary course of business which secure
payment of obligations not more than sixty (60) days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books if and to the extent required by
Agreement Accounting Principles.

(iii)

Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security benefits, or
similar legislation.

(iv)

Utility easements, building restrictions and such other encumbrances or charges
against real property as are of a nature generally existing with respect to
properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries.

(v)

Liens granted to or for the benefit of the Agent, the Lenders and/or the Holders
of Secured Obligations pursuant to any Loan Document or Rate Management
Transaction.





52




(vi)

Liens on property of Foreign Subsidiaries in connection with banker’s
acceptances with maturities not in excess of 180 days.

(vii)

Liens on accounts and notes receivable of Foreign Subsidiaries securing loans
and advances to Foreign Subsidiaries permitted by Section 6.11.

(viii)

Liens against equipment, property, or plant leased by the Borrower or any
Subsidiary in favor of the lessor thereof.

(ix)

Purchase money Liens to secure Indebtedness permitted hereunder, and extensions,
renewals and refinancing thereof so long as the principal amounts thereof are
not increased.

(x)

Liens to secure the performance of tenders, statutory obligations, bids, leases,
government contracts, performance and surety bonds (including surety bonds
required to stay any judgment pending appeal in the MJ Lawsuit) and other
similar obligations in the ordinary course of business.

(xi)

Liens on documents and related property arising in connection with trade letters
of credit in the ordinary course of business.

(xii)

Liens (excluding liens permitted under clauses (i) through (xi) above) existing
on the date hereof, the aggregate amount of liabilities secured by which does
not exceed $5,000,000.  All such Liens securing liabilities in excess of
$250,000 on the Closing Date are listed on Schedule 6.15 hereto.

(xiii)

Liens (excluding liens permitted under clauses (i) through (xii) above) to
secure obligations of the Borrower or any Subsidiary, the principal amount of
which does not exceed $15,000,000 at any one time.

6.16.

[Reserved].

6.17.

Limitation on Negative Pledge Clauses and Payment Restrictions Affecting
Subsidiaries.  (e)  The Borrower shall not (and shall not suffer or permit any
of its Domestic Subsidiaries to), directly or indirectly, enter into any
agreement with any Person which prohibits or limits the ability of any of the
Borrower or any of its Domestic Subsidiaries to create, incur, assume or suffer
to exist any Lien upon any of its property, assets or revenues, whether now
owned or hereafter acquired, to secure the Secured Obligations, other than (i)
the agreements evidencing or governing Subordinated Indebtedness or any
Permitted Refinancing thereof, (ii) Lien restrictions in a Capitalized Lease or
other purchase money financing arrangement permitted hereunder relating to the
asset financed thereunder and (iii) purchase agreements, license agreements,
leases and other similar agreements entered into in the ordinary course of
business that prohibit a Lien on the asset or assets subject to such agreements.

(b)

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create, assume or suffer to exist any consensual
restriction on the ability of any of its Subsidiaries to pay dividends or make
other distributions to or on behalf of, or to pay any





53




obligation to or on behalf of, or otherwise to transfer assets or property to or
on behalf of, or make or pay loans or advances to or on behalf of, the Borrower
or any of its Subsidiaries, except:

(1)

restrictions imposed by the agreements and instruments governing or evidencing
the Subordinated Indebtedness or any Permitted Refinancing thereof,

(2)

restrictions imposed by applicable law,

(3)

existing restrictions under Indebtedness of any Subsidiary outstanding on the
Closing Date,

(4)

restrictions under any Acquired Indebtedness not incurred in violation of any
agreement (including any Equity Interest) relating to any property, asset, or
business acquired by the Borrower or any of its Subsidiaries, which restrictions
in each case existed at the time of acquisition, were not put in place in
connection with or in anticipation of such acquisition and are not applicable to
any Person, other than the Person acquired, or to any property, asset or
business, other than the property, assets and business so acquired,

(5)

restrictions with respect solely to any of its Subsidiaries imposed pursuant to
a binding agreement which has been entered into for the sale or disposition of
all or substantially all of the Equity Interests or assets of such Subsidiary;
provided, that such restrictions apply solely to the Equity Interests or assets
of such Subsidiary which are being sold,

(6)

restrictions on transfer contained in purchase money Indebtedness; provided,
that such restrictions relate only to the transfer of the property acquired with
the proceeds of such purchase money Indebtedness,

(7)

provisions with respect to the disposition or distribution of assets or property
in joint venture agreements, asset sale agreements, stock sale agreements and
other similar agreements entered into in the ordinary course of business,

(8)

restrictions on cash or other deposits or net worth imposed by customers under
contracts entered into in the ordinary course of business,

(9)

in connection with and pursuant to permitted refinancings, replacements of
restrictions imposed pursuant to clauses (3), (4) or (6) or this clause (9) of
this Section 6.17(b) that are not more restrictive taken as a whole than those
being replaced and do not apply to any other Person or assets than those that
would have been covered by the restrictions in the Indebtedness so refinanced,
and

(10)

restrictions contained in Indebtedness incurred by a Foreign Subsidiary in
accordance with this Agreement; provided, that such restrictions relate only to
one or more Foreign Subsidiaries.

Notwithstanding the foregoing, (A) customary provisions restricting subletting
or assignment of any lease entered into in the ordinary course of business,
consistent with industry practice and (B) any asset subject to a Lien which is
not prohibited to exist with respect to such





54




asset pursuant to the terms of this Agreement may be subject to customary
restrictions on the transfer or disposition thereof pursuant to such Lien.

6.18.

[Reserved].

6.19.

Affiliates.  The Borrower will not, and will not permit any Subsidiary to, enter
into any transaction (including, without limitation, the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
(other than the Borrower and its Wholly-Owned Subsidiaries) except in the
ordinary course of business and pursuant to the reasonable requirements of the
Borrower’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Borrower or such Subsidiary than the Borrower or such
Subsidiary would obtain in a comparable arms-length transaction.

6.20.

Unfunded Liabilities.  Except as could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, the Borrower will not
permit any Unfunded Liabilities to exist under any Plan.

6.21.

Subordinated Indebtedness.  The Borrower will not, and will not permit any
Subsidiary to, make any amendment or modification to the indenture, note or
other agreement evidencing or governing any Subordinated Indebtedness which is
adverse to the interests of the Lenders, or directly or indirectly voluntarily
prepay, defease or in substance defease, purchase, redeem, retire or otherwise
acquire, any Subordinated Indebtedness.  No Permitted Subordinated Indebtedness
shall bear interest required to be paid in cash at a rate in excess of 12% per
annum.  The Borrower shall exercise any option that permits it to capitalize
interest on Subordinated Indebtedness in excess of 12% per annum.  The Borrower
shall give the Agent five (5) Business Days’ prior written notice of the terms
of any amendment or modification to the indenture, note or other agreement
evidencing or governing any Subordinated Indebtedness.  Notwithstanding the
foregoing, so long as no Default or Unmatured Default shall have occurred and be
continuing or would result therefrom, (i) the Borrower may repurchase
Subordinated Indebtedness with the proceeds of a Permitted Refinancing and (ii)
the Borrower may repurchase  any Subordinated Indebtedness, provided that the
aggregate purchase price for such Subordinated Indebtedness (including principal
and premium) so repurchased on a cumulative basis shall not exceed $235,000,000
and that such repurchased Subordinated Indebtedness shall be cancelled and not
reissued.

6.22.

[Reserved].

6.23.

Sale and Leaseback Transactions.  The Borrower will not, nor will it permit any
Subsidiary to, enter into or suffer to exist any Sale and Leaseback Transaction
other than Sale and Leaseback Transactions permitted by Section 6.11(viii).

6.24.

Contingent Obligations.  The Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except (i) by endorsement of instruments for deposit or
collection in the ordinary course of business, (ii) guaranties of Indebtedness
permitted by Section 6.11, provided that only Guarantors shall guarantee
Subordinated Indebtedness, (iii) guaranties by the Borrower or any Subsidiary of
employee





55




credit card obligations in the ordinary course of business, (iv) recourse
obligations in connection with the factoring of accounts and notes receivable of
Foreign Subsidiaries,  (v) guaranties and other Contingent Obligations of the
Borrower or any Subsidiary with respect to obligations of any Subsidiary and
(vi) other Contingent Obligations not otherwise permitted by clauses (i) through
(v) above not exceeding $10,000,000 in the aggregate outstanding at any one
time.

6.25.

Financial Contracts.  The Borrower will not, nor will it permit any Subsidiary
to, enter into or remain liable upon any Financial Contract, except Financial
Contracts pursuant to which the Borrower or any Subsidiary has hedged its
reasonably estimated interest rate, foreign currency or commodity exposure.

6.26.

Financial Covenants.

6.26.1.

Interest Coverage Ratio.  The Borrower will not permit the ratio, determined as
of the end of each of its fiscal quarters for the then most-recently ended four
fiscal quarters, of (i) Consolidated EBITDA to (ii) Consolidated Interest
Expense to be less than 4.00 to 1 for each fiscal quarter ending on or after
June 30, 2005.

6.26.2.

Leverage Ratio.  The Borrower will not permit the ratio, determined as of the
end of each of its fiscal quarters, of (i) Consolidated Funded Indebtedness to
(ii) Consolidated EBITDA for the then most-recently ended four fiscal quarters
to be greater than and 3.25 to 1 for each fiscal quarter ending on or after June
30, 2005.

6.26.3.

Minimum Net Worth.  The Borrower will at all times maintain Consolidated Net
Worth of not less than the sum of (i) $409,000,000, plus (ii) 50% of
Consolidated Net Income earned in each fiscal quarter beginning with the quarter
ending June 30, 2005 (without deduction for losses), plus (iii) 50% of the
amount of any addition to the consolidated stockholders’ equity of the Borrower
and its Subsidiaries at any time resulting from the issuance or sale of any
Equity Interests by the Borrower after March 31, 2005.

6.26.4.

Pro Forma Calculation.  In the event that the Borrower or any Subsidiary shall
have consummated a Permitted Acquisition or an Investment in a joint venture
during any four fiscal quarter period for which any financial covenant contained
in this Section 6.26 is calculated, such financial covenant shall be calculated
as if such Permitted Acquisition or Investment (including any Indebtedness
incurred in connection therewith) had been consummated on the first day of such
four fiscal quarter period, provided that the Borrower shall not include such
Permitted Acquisition or Investment in the calculation of Consolidated EBITDA,
unless the Borrower shall have delivered to the Lenders, at or prior to the time
financial statements as of the last day of such four fiscal quarter period are
delivered to the Lenders pursuant to Section 6.1, the most recently audited and
unaudited financial statements of the acquired business or Person or joint
venture, as the case may be, for such period and presented in conformity with
generally accepted accounting principles of the applicable jurisdiction.  Prior
to the consummation of any Permitted Acquisition for Consideration in excess of
$50,000,000 or at any time the Borrower has consummated Permitted Acquisitions
having Consideration of more than $100,000,000 in the aggregate since the end of
the most recent Fiscal Quarter for which financial statements have been
delivered, the Borrower shall deliver to the Agent a certificate signed on
behalf of the Borrower by its Chief Financial Officer or Treasurer





56




setting forth the Leverage Ratio as of the last day of the most recent fiscal
quarter for which the Borrower has delivered financial statements pursuant to
Section 6.1 calculated on a pro forma basis as if such Permitted Acquisition
were entered into at the beginning of the four-fiscal quarter period and
otherwise in accordance with the provisions set forth in this Section 6.26.4.

6.27.

Fiscal Year.  The Borrower shall not, and shall not permit any Subsidiary to,
change the fiscal year of the Borrower or any Subsidiary.

6.28.

Guarantors; Pledges of Equity Interests of Foreign Subsidiaries.  

(a)

If at any time on or after the Closing Date, any one or more Domestic
Subsidiaries shall constitute a Material Domestic Subsidiary, the Borrower shall
promptly notify the Agent thereof, which notice shall specify the date as of
which such Domestic Subsidiary or Subsidiaries became a Material Domestic
Subsidiary.  A Subsidiary with respect to which the Borrower complies with this
Section may be excluded in determining whether one or more Subsidiaries
collectively constitute a Material Domestic Subsidiary.  Within ninety (90) days
after the date specified in such notice, the Borrower shall (i) cause such
Material Domestic Subsidiary to execute and deliver to the Agent a Guaranty and
such Collateral Documents with respect to substantially all of the Property of
such Material Domestic Subsidiary (other than such Material Domestic
Subsidiary’s owned or leased real property) as the Agent shall reasonably
request (all such Collateral Documents to cover substantially similar Collateral
and otherwise to be substantially similar to corresponding Collateral Documents
executed by the Borrower and otherwise in form and substance reasonably
satisfactory to the Agent) and (ii) pledge to the Agent, for the benefit of the
Holders of Secured Obligations, all of the Equity Interests of such Material
Domestic Subsidiary held by the Borrower, in each case together with such
supporting documentation, including authorizing resolutions and/or opinions of
counsel, as the Agent may reasonably request.  Notwithstanding the foregoing, if
the Borrower acquires a Material Domestic Subsidiary pursuant to a Permitted
Acquisition, the Borrower may, as an alternative to complying with the preceding
sentence, within ninety (90) days after the consummation of such Permitted
Acquisition, cause such Material Domestic Subsidiary to merge into, or to
transfer all or substantially all of its assets to, the Borrower or a Guarantor.

(b)

The Borrower shall, and shall cause each Guarantor to, execute a pledge
agreement, or a supplement to an existing pledge agreement, in form and
substance reasonably satisfactory to the Agent, pledging with respect to
Illinois law, the Equity Interests of any Foreign Subsidiary then owned directly
by the Borrower or such Guarantor, provided that such pledges, individually or
collectively, with respect to any Foreign Subsidiary shall not exceed 65% of the
Voting Equity Interests of such Foreign Subsidiary.

ARTICLE VII
DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1.

Breach of Representation or Warranty.  Any representation or warranty made or
deemed made by or on behalf of the Borrower or any of its Subsidiaries to the
Lenders or the Agent under or in connection with this Agreement, any Loan, any
Letter of Credit or any





57




certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made.

7.2.

Nonpayment.  Nonpayment of principal of any Loan or Reimbursement Obligation
when due, or nonpayment of interest upon any Loan or of any commitment fee or
other obligations under any of the Loan Documents within five (5) days after the
same becomes due.

7.3.

Breach of Certain Covenants.  The breach by the Borrower of any of the terms or
provisions of Section 6.2, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.17, 6.19, 6.21,
6.23, 6.24, 6.25, 6.26 or 6.28; or the breach by the Borrower of any of the
terms and conditions of Section 6.1, 6.3, 6.6 or 6.9 which is not remedied
within ten (10) days.

7.4.

Other Defaults.  The breach by the Borrower (other than a breach which
constitutes a Default under another Section of this Article VII) of any of the
terms or provisions of this Agreement or any other Loan Document which is not
remedied within thirty (30) days after written notice from the Agent or the
Required Lenders.

7.5.

Defaults as to Other Indebtedness.  (i) Failure of the Borrower or any of its
Subsidiaries to pay when due (after taking into account any applicable grace
periods) any Indebtedness (other than Indebtedness owing by the Borrower to any
Subsidiary or by any Subsidiary to the Borrower or another Subsidiary and other
than Rate Management Obligations) outstanding in a principal amount aggregating
in excess of $20,000,000 (“Material Indebtedness”); or the default by the
Borrower or any of its Subsidiaries in the performance (beyond the applicable
grace period with respect thereto, if any) of any term, provision or condition
contained in any agreement under which any such Material Indebtedness was
created or is governed, or any other event shall occur or condition exist, the
effect of which default or event is to cause, or to permit the holder or holders
of such Material Indebtedness to cause, such Material Indebtedness to become due
prior to its stated maturity; or any Material Indebtedness of the Borrower or
any of its Subsidiaries then outstanding in a principal amount in excess of
$20,000,000 shall be declared to be due and payable or required to be prepaid or
repurchased (other than by regularly scheduled payment and other than in
connection with the permitted repurchase or redemption of Subordinated
Indebtedness pursuant to Section 6.21 or any Permitted Refinancing) prior to the
stated maturity thereof; or the Borrower or any of its Subsidiaries shall not
pay, or shall admit in writing its inability to pay, its debts generally as they
become due; or (ii) the occurrence of an early termination under any Rate
Management Transaction resulting from (A) any event of default under such Rate
Management Transaction as to which the Borrower or any Subsidiary is the
defaulting party or (B) any termination event as to which the Borrower or any
Subsidiary is an affected party and, in either event, the termination value or
other similar obligation owed by the Borrower or such Subsidiary as a result
thereof is in excess of $20,000,000 and remains unpaid.

7.6.

Voluntary Bankruptcy.  The Borrower or any of its Material Subsidiaries shall
(i) have an order for relief entered with respect to it under the Federal
bankruptcy laws as now or hereafter in effect, (ii) make an assignment for the
benefit of creditors, (iii) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any Substantial Portion of its Property, (iv) institute any
proceeding





58




seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file
(by the deadline for such filing) an answer or other pleading denying the
material allegations of any such proceeding filed against it, (v) take any
corporate or partnership action to authorize or effect any of the foregoing
actions set forth in this Section 7.6 or (vi) fail to contest in good faith and
in a reasonably timely manner any appointment or proceeding described in Section
7.7.

7.7.

Involuntary Bankruptcy.  Without the application, approval or consent of the
Borrower or any of its Material Subsidiaries, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Borrower or any of its
Material Subsidiaries or any Substantial Portion of its Property, or a
proceeding described in Section 7.6(iv) shall be instituted against the Borrower
or any of its Material Subsidiaries and in each case such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 60 consecutive days.

7.8.

Attachments.  Any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of, all or any portion of
the Property of the Borrower and its Subsidiaries which, when taken together
with all other Property of the Borrower and its Subsidiaries so condemned,
seized, appropriated, or taken custody or control of, during the twelve-month
period ending with the month in which any such action occurs, constitutes a
Substantial Portion.

7.9.

Judgments.  The Borrower or any of its Subsidiaries shall fail within thirty
(30) days to pay, bond or otherwise discharge one or more (i) judgments or
orders for the payment of money (except to the extent covered by insurance as to
which the insurer has not disclaimed coverage) in excess of $20,000,000 (or the
equivalent thereof in currencies other than Dollars) in the aggregate, or (ii)
nonmonetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgment(s), in
any such case, is/are not stayed on appeal or otherwise being appropriately
contested in good faith in a reasonably timely manner.

7.10.

ERISA; Withdrawal Liability.  The Borrower or any other member of the Controlled
Group shall have been notified by the sponsor of a Multiemployer Plan that it
has incurred withdrawal liability to such Multiemployer Plan in an amount which,
when aggregated with all other amounts required to be paid to Multiemployer
Plans by the Borrower or any other member of the Controlled Group as withdrawal
liability (determined as of the date of such notification), could reasonably be
expected to have a Material Adverse Effect.

7.11.

ERISA; Plan Reorganization/Termination.  The Borrower or any other member of the
Controlled Group shall have been notified by the sponsor of a Multiemployer Plan
that such Multiemployer Plan is in reorganization or is being terminated, within
the meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Borrower and the other
members of the Controlled Group (taken as a whole) to all Multiemployer Plans
which are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the
respective plan





59




years of each such Multiemployer Plan immediately preceding the plan year in
which the reorganization or termination occurs by an amount which could
reasonably be expected to have a Material Adverse Effect.

7.12.

Change in Control.  Any Change in Control shall occur.

7.13.

Collateral Documents.  Any Collateral Document shall fail to remain in full
force or effect or any action shall be taken by the Borrower or any of its
Subsidiaries to discontinue or to assert the invalidity or unenforceability of
any Collateral Document.

7.14.

Guaranty.  Any Guarantor shall take any action to revoke or discontinue or to
assert the invalidity or unenforceability of any Guaranty, or any Guarantor
shall deny that is has any further liability under any Guaranty to which it is a
party, or shall give notice to such effect.

ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1.

Acceleration.  If any Default described in Section 7.6 or 7.7 occurs with
respect to the Borrower, the obligations of the Lenders to make Loans and the
obligation of the Issuing Lender to issue Letters of Credit hereunder shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Agent, the Issuing
Lender or any Lender.  If any other Default occurs, the Required Lenders (or the
Agent with the consent of the Required Lenders) may terminate or suspend the
obligations of the Lenders to make Loans and the obligation of the Issuing
Lender to issue Letters of Credit hereunder, or declare the Obligations to be
due and payable, or both, whereupon the Obligations shall become immediately due
and payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives.

If, within thirty (30) days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans and
the obligation of the Issuing Lender to issue Letters of Credit hereunder as a
result of any Default (other than any Default as described in Section 7.6 or 7.7
with respect to the Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination.

8.2.

Amendments.  Subject to the provisions of this Article VIII, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrower may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement or
waiver shall, without the consent of each Lender affected thereby:

(i)

Extend the final maturity of any Loan or postpone any regularly scheduled
payment of principal of any Loan, postpone the date fixed for any payment of
Reimbursement Obligations, forgive all or any portion of the principal amount of
any Loan or Reimbursement Obligation, or reduce the rate or extend the time of
payment of interest or fees hereunder.





60




(ii)

Reduce the percentage specified in the definition of Required Lenders or amend
the definition of Pro Rata Share.

(iii)

Extend the Facility Termination Date or reduce the amount or extend the payment
date for, the mandatory payments required under Section 2.8, or increase the
amount of the Aggregate Commitment (except pursuant to Section 2.6(B)) or of the
Commitment of any Lender hereunder, or reduce the Aggregate Commitment other
than ratably among the Lenders having Commitments, or permit the Borrower to
assign its rights under this Agreement.

(iv)

Amend this Section 8.2 (or any provision of this Agreement that explicitly
requires the consent of each Lender prior to any action or inaction).

(v)

Release any Guarantor, except in connection with a disposition of Equity
Interests of a Guarantor otherwise permitted by the Loan Documents, or, except
as provided in the Loan Documents, release all or substantially all of the
Collateral.

(vi)

Amend the ratable treatment among the Lenders under Section 11.2 hereof.

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent.  No amendment of any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be effective without the written consent of the Swing Line Lender.
 The Agent may waive payment of the fee required under Section 12.3.2 without
obtaining the consent of any other party to this Agreement.  No amendment of any
provision of this Agreement relating to the Issuing Lender shall be effective
without the written consent of the Issuing Lender.

8.3.

Preservation of Rights.  No delay or omission of the Lenders, the Issuing Lender
or the Agent to exercise any right under the Loan Documents shall impair such
right or be construed to be a waiver of any Default or an acquiescence therein,
and the making of a Loan or the issuance of a Letter of Credit notwithstanding
the existence of a Default or the inability of the Borrower to satisfy the
conditions precedent to such Loan or issuance of such Letter of Credit shall not
constitute any waiver or acquiescence.  Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.2, and then only
to the extent in such writing specifically set forth.  All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Agent, the Issuing Lender and the Lenders until the Obligations
have been paid in full.





61




ARTICLE IX
GENERAL PROVISIONS

9.1.

Survival of Representations.  All representations and warranties of the Borrower
contained in this Agreement shall survive the making of the Loans herein
contemplated.

9.2.

Governmental Regulation.  Anything contained in this Agreement to the contrary
notwithstanding, no Lender shall be obligated to extend credit to the Borrower,
and the Issuing Lender shall not be obligated to issue any Letter of Credit for
the account of the Borrower, in violation of any limitation or prohibition
provided by any applicable statute or regulation.

9.3.

Headings.  Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4.

Entire Agreement.  The Loan Documents embody the entire agreement and
understanding among the Borrower, the Agent and the Lenders and supersede all
prior agreements and understandings among the Borrower, the Agent and the
Lenders relating to the subject matter thereof other than the fee letter
described in Section 10.13.

9.5.

Several Obligations; Benefits of this Agreement.  The respective obligations of
the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Agent is
authorized to act as such).  The failure of any Lender to perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder.  This Agreement shall not be construed so as to confer
any right or benefit upon any Person other than the parties to this Agreement
and their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

9.6.

Expenses; Indemnification.  4.The Borrower shall reimburse the Agent and the
Arranger for any reasonable out-of-pocket expenses (including reasonable fees
and expenses of attorneys for the Agent) paid or incurred by the Agent or the
Arranger in connection with the preparation, negotiation, execution, delivery,
syndication, review, amendment, modification, and administration of the Loan
Documents.  The Borrower also agrees to reimburse the Agent, the Issuing Lender
and the Lenders for any reasonable out-of-pocket expenses (including reasonable
fees, time charges and expenses of attorneys for the Agent, the Issuing Lender
and the Lenders, which attorneys may be employees of the Agent) paid or incurred
by the Agent, the Issuing Lender or any Lender in connection with the collection
and enforcement of the Loan Documents.

(ii)  The Borrower hereby further agrees to indemnify the Agent, the Arranger,
the Issuing Lender, each Lender, their respective affiliates, and each of their
directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the Agent, the
Arranger, the Issuing Lender, any Lender or any of their respective affiliates
is a party





62




thereto) which any of them may pay or incur arising out of or relating to any
litigation, investigation, claims or proceedings which arise out of or are
related to this Agreement, the other Loan Documents, the transactions
contemplated hereby, the direct or indirect application or proposed application
of the proceeds of any Loan hereunder, or the issuance of any Letter of Credit
hereunder or the direct or indirect application or proposed application of the
proceeds of any drawing thereunder, except to the extent that they have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification or any affiliate of such party.  The obligations of the Borrower
under this Section 9.6 shall survive the termination of this Agreement.

9.7.

Numbers of Documents.  All material documents hereunder shall be furnished to
the Agent with sufficient counterparts so that the Agent may furnish one to each
of the Lenders.

9.8.

Accounting.  Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles, provided that,
if the Borrower notifies the Agent that the Borrower requests an amendment to
any provision hereof to eliminate the effect of any change occurring after the
date hereof in Agreement Accounting Principles or in the application thereof on
the operation of such provision (or if the Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
Agreement Accounting Principles or in the application thereof, then such
provision shall be interpreted on the basis of Agreement Accounting Principles
as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision  amended
in accordance herewith.

9.9.

Severability of Provisions.  Any provision in any Loan Document that is held to
be inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10.

Nonliability of Lenders.  The relationship between the Borrower on the one hand
and the Lenders, the Issuing Lender and the Agent on the other hand shall be
solely that of borrower and lender.  Neither the Agent, the Arranger, the
Issuing Lender nor any Lender shall have any fiduciary responsibilities to the
Borrower.  Neither the Agent, the Arranger, the Issuing Lender nor any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations.  The Borrower agrees that neither the Agent, the Arranger, the
Issuing Lender nor any Lender shall have liability to the Borrower (whether
sounding in tort, contract or otherwise) for losses suffered by the Borrower in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless such losses resulted
from the gross negligence or willful misconduct of the party from which recovery
is sought or any affiliate of such party.  Neither the Agent, the Arranger, the
Issuing Lender nor any Lender shall have any liability with respect to, and the
Borrower hereby waives, releases and agrees not to sue for, any special,
indirect, consequential or punitive damages suffered by the Borrower in
connection with,





63




arising out of, or in any way related to the Loan Documents or the transactions
contemplated thereby.

9.11.

Confidentiality.  Each Lender agrees to hold any confidential information which
it may receive from the Borrower pursuant to this Agreement in confidence,
except for disclosure (i) to its Affiliates (that are not competitors of the
Borrower or any Subsidiary in any of their respective lines of business) and to
other Lenders and their respective Affiliates (that are not competitors of the
Borrower or any Subsidiary in any of their respective lines of business), (ii)
to legal counsel, accountants, and other professional advisors to such Lender or
to a Transferee, (iii) as may be required or appropriate, to regulatory
officials, (iv) to any Person as requested pursuant to or as required by law,
regulation, or legal process, (v) as may be required or appropriate, to any
Person in connection with any legal proceeding to which such Lender is a party,
(vi) to such Lender's direct or indirect contractual counterparties in swap
agreements or securitization transactions or to legal counsel, accountants and
other professional advisors to such counterparties, (vii) permitted by Section
12.4, and (viii) to rating agencies if requested or required by such agencies in
connection with a rating relating to the Advances hereunder.  Notwithstanding
anything herein to the contrary, confidential information shall not include, and
each Lender (and each employee, representative or other agent of any Lender) may
disclose to any and all Persons, without limitation of any kind, the “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to such Lender relating to such tax treatment or tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning such tax treatment or tax structure
of the transactions contemplated hereby as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to such tax treatment or tax structure.

9.12.

Disclosure.  The Borrower and each Lender hereby acknowledge and agree that
JPMorgan and/or one or more Affiliates are or may become direct or indirect
equity investors in the Borrower, and each Lender hereby waives any liability of
JPMorgan or any of its Affiliates to such Lender arising out of or resulting
from such investments or relationships, other than liabilities arising out of
the gross negligence or willful misconduct of JPMorgan or its Affiliates.

9.13.

Performance of Obligations.  The Borrower agrees that, after the occurrence and
during the continuance of a Default, the Agent may, but shall have no obligation
to, (i) at any time, pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against any Collateral (other
than any of the foregoing which is permitted hereunder) and (ii) make any other
payment or perform any act required of the Borrower under any Loan Document or
take any other action which the Agent in its discretion deems necessary or
desirable to protect or preserve the Collateral, including, without limitation,
any action to (y) effect any repairs or obtain any insurance called for by the
terms of any of the Loan Documents and to pay all or any part of the premiums
therefor and the costs thereof and (z) pay any rents payable by the Borrower
which are more than thirty (30) days past due, or as to which the landlord has
given notice of termination, under any lease.  The Agent shall use its
reasonable efforts to give the Borrower five (5) Business Days’ notice of any
action taken under this Section 9.13 prior to the taking of such action;
provided that the failure to give such notice shall not affect the Borrower’s
obligations in respect thereof.  The Borrower agrees to pay the Agent,





64




promptly after receipt of a reasonably detailed invoice therefor, the principal
amount of all funds advanced by the Agent under this Section 9.13, together with
interest thereon at the rate from time to time applicable to Floating Rate Loans
from the date of such advance until the outstanding principal balance thereof is
paid in full.  If the Borrower fails to make payment in respect of any such
advance under this Section 9.13 within one (1) Business Day after the date the
Borrower receives written demand therefor from the Agent, the Agent shall
promptly notify each Lender and each Lender agrees that it shall thereupon make
available to the Agent, in immediately available funds, the amount equal to such
Lender’s Pro Rata Share of such advance.  If such funds are not made available
to the Agent by such Lender within one (1) Business Day after the Agent’s demand
therefor, the Agent will be entitled to recover any such amount from such Lender
together with interest thereon at the Federal Funds Effective Rate for each day
during the period commencing on the date of such demand and ending on the date
such amount is received.  The failure of any Lender to make available to the
Agent its Pro Rata Share of any such unreimbursed advance under this Section
9.13 shall neither relieve any other Lender of its obligation hereunder to make
available to the Agent such other Lender’s Pro Rata Share of such advance on the
date such payment is to be made nor increase the obligation of any other Lender
to make such payment to the Agent.  All outstanding principal of, and interest
on, advances made under this Section 9.13 shall constitute Obligations secured
by the Collateral until paid in full by the Borrower.

9.14.

Non-Reliance.  Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Loan provided
for herein.

9.15.

USA Patriot Act.  Each Lender that is subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies the Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Act.

ARTICLE X
THE AGENT

10.1.

Appointment; Nature of Relationship.  JPMorgan Chase Bank, N.A. is hereby
appointed by each of the Lenders (including the Issuing Lender, and each
reference in this Article X to a Lender shall include the Issuing Lender) as its
contractual representative (herein referred to as the “Agent”) hereunder and
under each other Loan Document, and each of the Lenders irrevocably authorizes
the Agent to act as the contractual representative of such Lender with the
rights and duties expressly set forth herein and in the other Loan Documents.
 The Agent agrees to act as such contractual representative upon the express
conditions contained in this Article X.  Notwithstanding the use of the defined
term “Agent,” it is expressly understood and agreed that the Agent shall not
have any fiduciary responsibilities to any Lender by reason of this Agreement or
any other Loan Document and that the Agent is merely acting as the contractual
representative of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Loan Documents.  In its capacity as the Lenders’
contractual representative, the Agent (i) does not hereby assume any fiduciary
duties to any of the Lenders,





65




(ii) is a “representative” of the Lenders within the meaning of the term
“secured party” as defined in the Illinois Uniform Commercial Code and (iii) is
acting as an independent contractor, the rights and duties of which are limited
to those expressly set forth in this Agreement and the other Loan Documents.
 Each of the Lenders hereby agrees to assert no claim against the Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.

10.2.

Powers.  The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto.  The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.

10.3.

General Immunity.  Neither the Agent nor any of its directors, officers, agents
or employees shall be liable to the Borrower, the Lenders or any Lender for any
action taken or omitted to be taken by it or them hereunder or under any other
Loan Document or in connection herewith or therewith except to the extent such
action or inaction is determined in a final non-appealable judgment by a court
of competent jurisdiction to have arisen from the gross negligence or willful
misconduct of such Person or any affiliate of such Person.

10.4.

No Responsibility for Loans, Recitals, etc.  Neither the Agent nor any of its
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any
guarantor of any of the Obligations or of any of the Borrower’s or any such
guarantor’s respective Subsidiaries.  Except as expressly set forth herein, the
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as Agent or
any of its Affiliates in any capacity.

10.5.

Action on Instructions of Lenders.  The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders or all of the Lenders, as applicable, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.  The Lenders hereby acknowledge that the Agent shall be under no duty
to take any discretionary action permitted to be taken by it pursuant to the
provisions of this Agreement or any other Loan Document unless it shall be
requested in writing to do so by the Required Lenders or all of the Lenders, as
applicable.  Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be





66




indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

10.6.

Employment of Agents and Counsel.  The Agent may execute any of its duties as
Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care.  The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent’s duties hereunder and under any other Loan
Document.

10.7.

Reliance on Documents; Counsel.  The Agent shall be entitled to rely upon any
Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.

10.8.

Agent’s Reimbursement and Indemnification.  The Lenders agree to reimburse and
indemnify the Agent ratably in proportion to their respective Commitments (or,
if the Commitments have been terminated, in proportion to their Commitments
immediately prior to such termination) (i) for any amounts not reimbursed by the
Borrower for which the Agent is entitled to reimbursement by the Borrower under
the Loan Documents, (ii) for any other expenses incurred by the Agent on behalf
of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Agent in connection with any
dispute between the Agent and any Lender or between two or more of the Lenders)
and (iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of the Loan Documents or any other document
delivered in connection therewith or the transactions contemplated thereby
(including, without limitation, for any such amounts incurred by or asserted
against the Agent in connection with any dispute between the Agent and any
Lender or between two or more of the Lenders), or the enforcement of any of the
terms of the Loan Documents or of any such other documents, provided that (i) no
Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Agent and (ii) any indemnification required pursuant to Section 3.5(vii)
shall, notwithstanding the provisions of this Section 10.8, be paid by the
relevant Lender in accordance with the provisions thereof.  The obligations of
the Lenders under this Section 10.8 shall survive payment of the Obligations and
termination of this Agreement.

10.9.

Notice of Default.  The Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Unmatured Default hereunder unless the Agent
has received written notice from a Lender or the Borrower referring to this
Agreement describing such Default or Unmatured Default and stating that such
notice is a “notice of default”.  In the event that the Agent receives such a
notice, the Agent shall give prompt notice thereof to the Lenders.





67




10.10.

Rights as a Lender.  In the event the Agent is a Lender, the Agent shall have
the same rights and powers hereunder and under any other Loan Document with
respect to its Commitment and its Loans as any Lender and may exercise the same
as though it were not the Agent, and the term “Lender” or “Lenders” shall, at
any time when the Agent is a Lender, unless the context otherwise indicates,
include the Agent in its individual capacity.  The Agent and its affiliates may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Borrower or any of its
Subsidiaries in which the Borrower or such Subsidiary is not restricted hereby
from engaging with any other Person.  The Agent, in its individual capacity, is
not obligated to remain a Lender.

10.11.

Lender Credit Decision.  Each Lender acknowledges that it has, independently and
without reliance upon the Agent, the Arranger or any other Lender and based on
the financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents.  Each Lender
also acknowledges that it will, independently and without reliance upon the
Agent, the Arranger or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.

10.12.

Successor Agent.  The Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower, such resignation to be effective upon
the appointment of a successor Agent.  Upon any such resignation, the Required
Lenders shall have the right to appoint, on behalf of the Lenders, a successor
Agent.  If no successor Agent shall have been so appointed by the Required
Lenders within thirty (30) days after the resigning Agent’s giving notice of its
intention to resign, then the resigning Agent may appoint, on behalf of the
Lenders, a successor Agent.  Any appointment of a successor Agent shall be
subject to the Borrower’s consent, which shall not be unreasonably withheld or
delayed, provided that such consent shall not be required at any time that a
Default shall have occurred and be continuing.  Notwithstanding the foregoing,
the Agent may at any time without the consent of the Borrower or any Lender,
appoint any of its Affiliates which is a commercial bank as a successor Agent
hereunder.  No successor Agent shall be deemed to be appointed hereunder until
such successor Agent has accepted the appointment.  Any such successor Agent
shall be a commercial bank having capital and retained earnings of at least
$500,000,000.  Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Agent.  Upon the effectiveness of the resignation of the Agent, the resigning
Agent shall be discharged from its duties and obligations hereunder and under
the Loan Documents.  After the effectiveness of the resignation of the Agent,
the provisions of this Article X shall continue in effect for the benefit of the
Agent in respect of any actions taken or omitted to be taken by it while it was
acting as the Agent hereunder and under the other Loan Documents.  The Agent may
not be removed or replaced at any time without its prior written consent.  In
the event that there is a successor to the Agent by merger, or the Agent assigns
its duties and obligations to an Affiliate pursuant to this Section 10.12, then
the term “Prime Rate” as used in this Agreement shall mean the prime rate, base
rate or other analogous rate of the new Agent.





68




10.13.

Agent’s Fee.  The Borrower agrees to pay to the Agent and the Arranger, for
their respective accounts, the fees agreed to by the Borrower, the Agent and the
Arranger pursuant to that certain letter agreement dated May 12, 2005, or as
otherwise agreed from time to time.

10.14.

Delegation to Affiliates.  The Borrower and the Lenders agree that the Agent may
delegate any of its duties under this Agreement to any of its Affiliates.  Any
such Affiliate (and such Affiliate’s directors, officers, agents and employees)
which performs duties in connection with this Agreement shall be entitled to the
same benefits of the indemnification, waiver and other protective provisions to
which the Agent is entitled under Article IX and Article X.

10.15.

Execution of Collateral Documents.  The Lenders hereby empower and authorize the
Agent to execute and deliver to the Borrower on their behalf the Collateral
Documents, including, without limitation, the amendment and restatement of each
of the Security Agreement and the Pledge Agreement as of the date hereof, and
any financing statements, agreements, documents or instruments as shall be
necessary or appropriate to effect the purposes of the Collateral Documents.

10.16.

Collateral Releases.  The Lenders hereby empower and authorize the Agent to
execute and deliver to the Borrower on their behalf any agreements, documents or
instruments as shall be necessary or appropriate to effect any releases of
Collateral or of any Guarantor which shall be permitted by the terms hereof or
of any other Loan Document or which shall otherwise have been approved by the
Required Lenders (or, if required by the terms of Section 8.2, all of the
Lenders) in writing.

10.17.

Co-Agents, etc.  Neither the Syndication Agents nor the Documentation Agents nor
any Co-Agent shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as such.
 Without limiting the foregoing, none of such Lenders shall have or be deemed to
have a fiduciary relationship with any Lender.  Each Lender hereby makes the
same acknowledgments with respect to such Lenders as it makes with respect to
the Agent in Section 10.11.

ARTICLE XI
SETOFF; RATABLE PAYMENTS

11.1.

Setoff.  In addition to, and without limitation of, any rights of the Lenders or
the Issuing Lender under applicable law, if the Borrower becomes insolvent,
however evidenced, or any Default occurs, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available, other than trust accounts) and any other Indebtedness at any time
held or owing by any Lender or the Issuing Lender or any Affiliate of any Lender
or the Issuing Lender to or for the credit or account of the Borrower may be
offset and applied toward the payment of the Obligations owing to such Lender or
the Issuing Lender, whether or not the Obligations, or any part hereof, shall
then be due.

11.2.

Ratable Payments.  If any Lender, whether by setoff or otherwise, has payment
made to it upon its Loans (other than payments received pursuant to Section 3.1,
3.2, 3.4 or 3.5) in a greater proportion than that received by any other Lender,
such Lender agrees, promptly upon demand, to purchase a portion of the Loans
held by the other Lenders so that after such





69




purchase each Lender will hold its ratable proportion of Loans.  If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their Loans.  In case any
such payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.

11.3.

Application of Payments.  So long as a Default shall have occurred and be
continuing, or if the Borrower shall otherwise fail to direct the application of
payments hereunder, the Agent shall, unless otherwise specified at the direction
of the Required Lenders, which direction shall be consistent with the last
sentence of this Section 11.3, apply all payments and prepayments (other than
prepayments pursuant to Section 2.8(A)) in respect of any Obligations and all
proceeds of Collateral in the following order:

(A)  first, to pay interest on and then principal of any portion of the Loans
which the Agent may have advanced on behalf of any Lender for which the Agent
has not then been reimbursed by such Lender or the Borrower;

(B)  second, to pay interest on and then principal of any advance made under
Section 9.13 for which the Agent has not then been paid by the Borrower or
reimbursed by the Lenders;

(C)  third, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Agent;

(D)  fourth, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Lenders and the Issuing Lender;

(E)  fifth, to pay interest due in respect of Swing Line Loans;

(F)  sixth, to pay interest due in respect of Loans (other than Swing Line
Loans) and Reimbursement Obligations;

(G)  seventh, to the ratable payment or prepayment of principal outstanding on
the Swing Line Loans;

(H)  eighth, to the ratable payment or prepayment of principal outstanding on
Loans, Reimbursement Obligations and Rate Management Obligations in such order
as the Agent may determine in its sole discretion; and

(I)  ninth, to the ratable payment of all other Obligations.

Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of a Default) by the Borrower, all principal payments in respect
of Loans (other than Swing Line Loans) shall be applied first, to repay
outstanding Floating Rate Loans, and then to repay outstanding Eurocurrency
Loans with those Eurocurrency Loans which have earlier expiring Interest Periods
being repaid prior to those which have later expiring Interest Periods.  The
order





70




of priority set forth in this Section 11.3 and the related provisions of this
Agreement are set forth solely to determine the rights and priorities of the
Agent, the Lenders and other Holders of Secured Obligations as among themselves.
 The order of priority set forth in clauses (D) through (I) of this Section 11.3
may at any time and from time to time be changed by the Required Lenders without
necessity of notice to or consent of or approval by the Borrower, or any other
Person, provided, that the order of priority of payments in respect of Swing
Line Loans may be changed only with the consent of the Swing Line Lender.  The
order of priority set forth in clauses (A) through (C) of this Section 11.3 may
be changed only with the prior written consent of the Agent.

11.4.

Relations Among Lenders.

Except with respect to the exercise of set-off rights of any Lender in
accordance with Section 11.1, the proceeds of which are applied in accordance
with this Agreement, and except as set forth in the following sentence, each
Lender agrees that it will not take any action, nor institute any actions or
proceedings, against the Borrower or any other obligor hereunder or with respect
to any Collateral or Loan Document, without the prior written consent of the
Required Lenders or, as may be provided in this Agreement or the other Loan
Documents, at the direction of the Agent.  Notwithstanding the foregoing, and
subject to Section 11.2, any Lender shall have the right to enforce on an
unsecured basis the payment of the principal of and interest on any Loan made by
it after the date such principal or interest has become due and payable pursuant
to the terms of this Agreement.

ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1.

Successors and Assigns.  The terms and provisions of the Loan Documents shall be
binding upon and inure to the benefit of the Borrower, the Agent, the Issuing
Lender and the Lenders and their respective successors and assigns, except that
(i) the Borrower shall not have the right to assign its rights or obligations
under the Loan Documents, (ii) any assignment by any Lender must be made in
compliance with Section 12.3 and (iii) any assignment or delegation of duties by
the Agent shall be made only in compliance with Article X.  The parties to this
Agreement acknowledge that clause (ii) of this Section 12.1 relates only to
absolute assignments and does not prohibit assignments creating security
interests, including, without limitation, any pledge or assignment by any Lender
of all or any portion of its rights under this Agreement and any Note to a
Federal Reserve Bank; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3.  The Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Agent may in its discretion (but shall not be required to) follow instructions
from the Person which made any Loan or which holds any Note to direct payments
relating to such Loan or Note to another Person.  Any assignee of the rights to
any Loan or any Note agrees by acceptance of such assignment to be bound by all
the terms and provisions of the Loan Documents.  Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not





71




a Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Loan.

12.2.

Participations.

12.2.1.

Permitted Participants; Effect.  Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time sell to one or more
banks or other entities that are not competitors of the Borrower or any
Subsidiary in any of their respective lines of business (“Participants”)
participating interests in any Loan owing to such Lender, any Note held by such
Lender, any Commitment of such Lender, any L/C Interest of such Lender or any
other interest of such Lender under the Loan Documents.  In the event of any
such sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the owner of its Loans and L/C
Interests and the holder of any Note issued to it in evidence thereof for all
purposes under the Loan Documents, all amounts payable by the Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.

12.2.2.

Voting Rights.  Each Lender shall retain the sole right to approve, without the
consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan, L/C Interest or Commitment in which such Participant
has an interest which forgives principal, interest or fees or reduces the
interest rate or fees payable with respect to any such Loan, L/C Interest or
Commitment, extends the Facility Termination Date, postpones any date fixed for
any regularly-scheduled payment of principal of, or interest or fees on, any
such Loan, L/C Interest or Commitment, postpones the expiry date of any Letter
of Credit beyond the Facility Termination Date, releases any guarantor (except
in connection with a disposition of Equity Interests of a Guarantor otherwise
permitted by the Loan Documents) of any such Loan or Reimbursement Obligation or
releases all or substantially all of the collateral, if any, securing any such
Loan or Reimbursement Obligation.

12.2.3.

Benefit of Setoff.  The Borrower agrees that each Participant shall be deemed to
have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant.  The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.

12.3.

Assignments.





72




12.3.1.

Permitted Assignments.  Any Lender or the Issuing Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time assign
to one or more banks or other entities that are not competitors of the Borrower
or any Subsidiary in any of their respective lines of business (“Purchasers”)
all or any part of its rights and obligations under the Loan Documents.  Each
assignment shall be of a constant, and not a varying, ratable percentage of all
of the assigning Lender’s rights and obligations under this Agreement.  Such
assignment shall be substantially in the form of Exhibit B or in such other form
as may be agreed to by the parties thereto.  The consent of the Borrower, so
long as no Default exists, shall be required prior to an assignment becoming
effective with respect to a Purchaser which is not a Lender or an affiliate
thereof.  The consent of (i) the Agent and (ii) JPMorgan in its capacity as the
Principal Issuing Lender shall be required prior to any assignment.  Any consent
required under this Section 12.3.1 shall not be unreasonably withheld or
delayed.  Each such assignment with respect to a Purchaser which is not a Lender
or an affiliate thereof shall (unless the Agent otherwise consents) be in an
amount not less than the lesser of (i) $5,000,000 or (ii) the remaining amount
of the assigning Lender’s Commitment (calculated as at the date of such
assignment) or its outstanding Loans and L/C Interests (if the applicable
Commitment has been terminated).

12.3.2.

Effect; Effective Date.  Upon (i) delivery to the Agent of an assignment,
together with any consents required by Section 12.3.1, and (ii) payment of a
$3,500 fee to the Agent for processing such assignment (unless such fee is
waived by the Agent), such assignment shall become effective on the effective
date specified in such assignment.  The assignment shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Commitment, Loans and L/C Interests under the
applicable assignment agreement constitutes “plan assets” as defined under ERISA
and that the rights and interests of the Purchaser in and under the Loan
Documents will not be “plan assets” under ERISA.  On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party hereto, and no
further consent or action by the Borrower, the Lenders or the Agent shall be
required to release the transferor Lender with respect to the percentage of the
Aggregate Commitment, Loans and L/C Interests assigned to such Purchaser.  Upon
the consummation of any assignment to a Purchaser pursuant to this Section
12.3.2, the transferor Lender, the Agent and the Borrower shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that new Notes or, as appropriate, replacement
Notes are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Commitments, as adjusted pursuant to such
assignment.

12.4.

Dissemination of Information.  The Borrower authorizes each Lender to disclose
to any Participant or Purchaser or any other Person acquiring an interest in the
Loan Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of the Borrower and its Subsidiaries, including without
limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.





73




12.5.

Tax Treatment.  If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States of America or any State thereof, the transferor Lender or the
assigning Lender shall cause the Transferee, concurrently with the effectiveness
of such transfer or assignment, to comply with the provisions of Section
3.5(iv).

ARTICLE XIII
NOTICES

13.1.

Notices.  Except as otherwise permitted by Section 2.15 with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower or the Agent, at its address or facsimile number set forth
on the signature pages hereof, (y) in the case of any Lender, at its address or
facsimile number set forth below its signature hereto or in its assignment
agreement entered into pursuant to Section 12.3 or (z) in the case of any party,
at such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the Agent and the Borrower in accordance with the
provisions of this Section 13.1.  Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, seven (7) days after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, or (iii) if given by any other means, when delivered
(or, in the case of electronic transmission, received) at the address specified
in this Section; provided that notices to the Agent under Article II shall not
be effective until received.

13.2.

Change of Address.  The Borrower, the Agent and any Lender may each change the
address for service of notice upon it by a notice in writing to the other
parties hereto.

ARTICLE XIV
COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower, the Agent and the Lenders
and each party has notified the Agent by facsimile transmission or telephone
that it has taken such action.

ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1.

CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET SEQ,
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.





74




15.2.

CONSENT TO JURISDICTION.  THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT
SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER
IN THE COURTS OF ANY OTHER JURISDICTION.

15.3.

WAIVER OF JURY TRIAL.  THE BORROWER, THE AGENT AND EACH LENDER HEREBY WAIVE
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.

ARTICLE XVI
NO NOVATION OF EXISTING CREDIT AGREEMENT; WAIVER

16.1.

No Novation.  The Borrower, the Lenders, and the Agent agree that upon the
execution and delivery of this Agreement by each of the parties hereto, the
terms and conditions of the Existing Credit Agreement shall be and hereby are
amended, superseded, and restated in their entirety by the terms and provisions
of this Agreement.  It is the intent of the parties hereto that this Agreement
(i) shall re-evidence, in part, the Borrower’s obligations and indebtedness
under the Existing Credit Agreement, (ii) is entered into in substitution for,
and not in payment of, the obligations and indebtedness of the Borrower under
the Existing Credit Agreement, and (iii) is in no way intended to constitute a
novation of any of the Borrower’s obligations and indebtedness which were
evidenced by the Existing Credit Agreement or any of the other Loan Documents
delivered in connection therewith, including any Notes or fee letters related
thereto.  All Loans made and Obligations incurred under the Existing Credit
Agreement which are outstanding on the Closing Date shall continue as Loans and
Obligations under (and shall be governed by the terms of) this Agreement.
Without limiting the foregoing, all Existing Letters of Credit and other Letters
of Credit outstanding under the Existing Credit Agreement shall continue as
Letters of Credit under (and shall be governed by the terms of) this Agreement
as provided in Section 2.4.7.  All references herein to “hereunder,” “hereof,”
or words of like import and all references in any other Loan Document to the
“Credit Agreement” or words of like import shall mean and be a reference to the
Existing Credit Agreement as amended and restated hereby (and any section
references in such Loan Documents to the Existing Credit Agreement shall refer
to the applicable equivalent provision set forth herein although the section
number thereof may have changed).





75




16.2.

Waiver.  Under the Existing Credit Agreement, the Borrower’s Material Domestic
Subsidiaries (as defined in the Existing Credit Agreement) were required to
guarantee the Secured Obligations (as defined in the Existing Credit Agreement)
and to secure such guarantee obligations.  MJ GeneWorks, Incorporated, a
Subsidiary of the Borrower, has not guaranteed the Secured Obligations (as
defined in the Existing Credit Agreement) nor secured its guarantee obligations
prior to the date hereof.  To the extent that MJ GeneWorks, Incorporated was a
Material Domestic Subsidiary of the Borrower under the Existing Credit Agreement
and the failure by MJ GeneWorks, Incorporated to guarantee the Secured
Obligations and secure its guarantee obligations thereunder gave rise to a
default under the Existing Credit Agreement (the “GeneWorks Guarantee Default”),
the Lenders and the Agent hereby agree to waive the GeneWorks Guarantee Default
under the Existing Credit Agreement.





76




IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.




BIO-RAD LABORATORIES, INC.

, as the



Borrower




By:    /s/ Ronald W. Hutton

Name: Ronald W. Hutton

Title:  Treasurer







Address:

1000 Alfred Nobel Drive

Hercules, CA  94547

Attention: Chief Financial Officer

Telephone No.: (510)741-7000

Facsimile No.:  (510)741-5815

Email:  ron_hutton@bio-rad.com







With a copy to:

1000 Alfred Nobel Drive

Hercules, CA  94547

Attention:  General Counsel














































Signature Page to Bio-Rad Laboratories, Inc.

Amended and Restated Credit Agreement

















77




Commitments




$22,000,000




JPMORGAN CHASE BANK, N.A.,





Individually as  Lender, as Principal Issuing Lender and



as Administrative Agent







By:  /s/ Stephen C. Price

Name: Stephen C. Price

Title:  Senior Vice President







Address:

1999 Avenue of the Stars

27th Floor

Los Angeles, CA  90067

Attention: Sanjna Daphtary

Phone:  310-860-7283

Fax:  310-860-7110

Email:  sanjna.r.daphtary@chase.com














































Signature Page to Bio-Rad Laboratories, Inc.

Amended and Restated Credit Agreement





78







$20,000,000

WELLSFARGO BANK, N.A.,

Individually as a  

Lender, as a Syndication Agent







By:  /s/ Nuzha Bukhari

Name: Nuzha Bukhari

Title:  Vice President







Address:

One Kaiser Plaza, Suite 850

Oakland, CA  94612

Attention:  Nuzha Bukhari

Phone:  510-464-1706

Fax:  510-839-2296

Email:  nuzha.bukhari@wellsfargo.com





























































Signature Page to Bio-Rad Laboratories, Inc.

Amended and Restated Credit Agreement





79













$20,000,000

UNION BANK OF CALIFORNIA, N.A.,

Individually as  Lender and as a Syndication Agent













By:  /s/ Mark Reardon

Name: Mark Reardon

Title:  Vice President













Address:

601 Portrero Grande Drive

Monterey Park, CA  91754

Attention:  Miriam Hooker

Phone:  323-270-7392

Fax:  323-287-6173

Email:  Miriam.hooker@uboc.com














































Signature Page to Bio-Rad Laboratories, Inc.

Amended and Restated Credit Agreement








80




$19,000,000

ABN AMRO BANK N.V., Individually as a

as  Lender and as a Documentation Agent










By:  /s/ Alexander M. Blodi

Name: Alexander M. Blodi

Title:  Managing Director










By:  /s/ Eric Oppenheimer

Name: Eric Oppenheimer

Title:  Director







Address:

208 South LaSalle Street, Suite 1500

Chicago, IL   60604

Attention:  Connie Podgomy

Phone:  312-992-5121

Fax:  312-992-5111

Email:  connie.podgomy@abnamro.com














































Signature Page to Bio-Rad Laboratories, Inc.

Amended and Restated Credit Agreement








81




$19,000,000

BNP PARIBAS, Individually as a Lender and as a

Documentation Agent










By:  /s/ Katherine Wolfe

Name: Katherine Wolfe

Title:  Director










By:  /s/ Sandy Bertram

Name: Sandy Bertram

Title:  Vice President







Address:

One Front Street, 23rd Floor

San Francisco, CA   94111

Attention:  Sandy Bertram

Phone:  415-772-1300

Fax:  415-291-0563

Email:  sandy.bertram@americas.bnpparibas.com














































Signature Page to Bio-Rad Laboratories, Inc.

Amended and Restated Credit Agreement





82










$17,500,000

COMERICA BANK, Individually as a Lender










By:  /s/ Don R. Carruth

Name: Don R. Carruth

Title:  Corporate Banking Officer



















Address:  611 Anton Blvd., 4th Floor

Costa Mesa, CA   92626

Attention:  Don R. Carruth

Phone:  714-433-3232

Fax:  714-433-3236

Email:  drcarruth@comerica.com

























Signature Page to Bio-Rad Laboratories, Inc.

Amended and Restated Credit Agreement





83




$17,500,000

U.S. BANK NATIONAL ASSOCIATION,



Individually as a Lender












By:  /s/ Janet Jordan

Name: Janet Jordan

Title:  Vice President



















Address:

555 S.W. Oak Street, Suite 400

Main Code: PD-OR-P4CB

Portland, OR  97204

Attention: Janet Jordan

Phone: (503)275-5871

Fax:     (503)275-5428

E-mail:  Janet.Jordan@usbank.com




























Signature Page to Bio-Rad Laboratories, Inc.

Amended and Restated Credit Agreement





84




$15,000,000

THE NORTHERN TRUST COMPANY,



Individually as a Lender












By:  /s/ Steven W. Ryan

Name: Steven W. Ryan

Title:  Senior Vice President



















Address:

50 South LaSalle

Chicago, IL  60675

Attention: John Burda

Phone: 312-444-3455

Fax:     312-444-7028

E-mail:  jeb4@ntrs.com


































Signature Page to Bio-Rad Laboratories, Inc.

Amended and Restated Credit Agreement











85


